


Exhibit 10.2

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

dated as of July 1, 2004

 

between

 

N-STAR REAL ESTATE CDO II LTD.,
as Issuer,

 

and

 

LaSALLE BANK NATIONAL ASSOCIATION,
as Trustee and as Accountholder

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I            DEFINITIONS

 

2

Section 1.01.   Definitions

 

2

Section 1.02.   Assumptions as to Collateral Debt Securities

 

2

Section 1.03.   Generic Terms

 

3

Section 1.04.   Times

 

3

 

 

 

ARTICLE II           THE COLLATERAL

 

3

Section 2.01.   Security Interests

 

3

Section 2.02.   Creation of Security Interest; Transfer of Control

 

7

Section 2.03.   Termination of Security Interests

 

7

Section 2.04.   Priority of Payments

 

7

Section 2.05.   Representations Regarding Collateral

 

7

 

 

 

ARTICLE III          RAMP-UP PERIOD PURCHASES AND EFFECTIVE DATE ACTIONS

 

9

Section 3.01.   Closing Date Requirements

 

9

Section 3.02.   Ramp-Up Period Purchases

 

9

Section 3.03.   Effective Date Actions

 

10

 

 

 

ARTICLE IV          ACCOUNTS, ACCOUNTINGS AND RELEASES

 

11

Section 4.01.   Collection of Money

 

11

Section 4.02.   Collection Account

 

11

Section 4.03.   Interest Reserve Account

 

13

Section 4.04.   Expense Reserve Account

 

14

Section 4.05.   Collateral Account

 

15

Section 4.06.   Reports by Trustee

 

16

Section 4.07.   Accountings

 

16

Section 4.08.   Release of Securities

 

21

Section 4.09.   Reports by Independent Accountants

 

22

Section 4.10.   Reports to Rating Agencies

 

23

Section 4.11.   Notices of Noteworthy Events

 

23

Section 4.12.   Amendments to the Transaction Documents

 

23

 

 

 

ARTICLE V           PRIORITY OF PAYMENTS

 

23

Section 5.01.   Disbursements of Money from Collection Account

 

23

Section 5.02.   Additional Provisions

 

28

 

 

 

ARTICLE VI          PURCHASE, SALE AND REINVESTMENT OF COLLATERAL DEBT
SECURITIES

 

29

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 6.01.   Sale of Collateral Debt Securities

 

29

Section 6.02.   Eligibility Criteria, Ramp-Up Criteria and Replacement Criteria

 

31

Section 6.03.   Conditions Applicable to all Transactions

 

35

Section 6.04.   Collateral Quality Tests

 

36

Section 6.05.   Coverage Tests

 

37

 

 

 

ARTICLE VII        SUBORDINATION

 

39

Section 7.01.   Subordination

 

39

 

 

 

ARTICLE VIII       HEDGE AGREEMENTS, INITIAL HEDGE AGREEMENT

 

42

Section 8.01.   Hedge Agreement Provisions

 

42

Section 8.02.   Initial Hedge Agreement

 

45

Section 8.03.   Acknowledgement of Custodian

 

45

 

 

 

ARTICLE IX         THE TRUSTEE AND ACCOUNTHOLDER

 

45

Section 9.01.   Appointment and Powers

 

45

Section 9.02.   Performance of Duties

 

45

Section 9.03.   Reliance Upon Documents

 

46

Section 9.04.   [Intentionally Omitted]

 

47

Section 9.05.   [Intentionally Omitted]

 

45

Section 9.06.   Indemnification

 

45

Section 9.07.   Compensation and Reimbursement

 

48

Section 9.08.   [Intentionally Omitted]

 

48

Section 9.09.   Accounts

 

48

Section 9.10.   Waiver of Setoffs

 

48

Section 9.11.   Provision of Information

 

49

 

 

 

ARTICLE X           COVENANTS OF THE ISSUER

 

49

Section 10.01.   Preservation of Collateral

 

49

Section 10.02.   Opinions as to Collateral

 

49

Section 10.03.   Non-Interference; etc.

 

50

 

 

 

ARTICLE XI         MISCELLANEOUS

 

50

Section 11.01.   Amendments

 

50

Section 11.02.   Notices

 

51

Section 11.03.   Severability

 

51

Section 11.04.   Term of This Agreement

 

52

Section 11.05.   Assignments

 

52

Section 11.06.   Non-Petition Agreement

 

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.07.   Trial by Jury Waived

 

52

Section 11.08.   Governing Law

 

53

Section 11.09.   Consents to Jurisdiction

 

53

Section 11.10.   Service of Process

 

53

Section 11.11.   Time of Essence

 

53

Section 11.12.   Counterparts

 

53

Section 11.13.   Integration

 

54

Section 11.14.   Headings

 

54

Section 11.15.   Limited Recourse

 

54

Section 11.16.   Payments in Accordance with the Priority of Payments

 

54

Section 11.17.   Trustee and Its Affiliates

 

54

Section 11.18.   Judgment Currency

 

54

 

 

 

ANNEX A

 

Steps Required For Delivery

 

Annex A-1

ANNEX B

 

Glossary of Certain Defined Terms

 

Annex B-1

ANNEX C

 

Specified Types

 

Annex C-1

SCHEDULE A

 

Collateral Debt Securities as of the Closing Date

 

Schedule A-1

SCHEDULE B

 

Temporary Ramp-Up Securities as of the Closing Date

 

Schedule B-1

SCHEDULE C

 

Auction Procedures

 

Schedule C-1

SCHEDULE D

 

S&P Recovery Rate Matrix

 

Schedule D-1

SCHEDULE E

 

S&P Industry Classification Group

 

Schedule E-1

SCHEDULE F

 

S&P Notching Criteria I

 

Schedule F-1

SCHEDULE G

 

S&P Notching Criteria II

 

Schedule G-1

SCHEDULE H

 

Moody’s Diversity Score

 

Schedule H-1

SCHEDULE I

 

Moody’s Recovery Rate Matrix

 

Schedule I-1

SCHEDULE J

 

Moody’s Notching Criteria

 

Schedule J-1

SCHEDULE K

 

Moody’s Industry Classification Groups

 

Schedule K-1

SCHEDULE L

 

Fitch Report

 

Schedule L-1

SCHEDULE M

 

Fitch Industry Classification Groups

 

Schedule M-1

 

iii

--------------------------------------------------------------------------------


 

This SECURITY AGREEMENT (as amended from time to time, this “Agreement”) is made
as of July 1, 2004 by and among N-Star Real Estate CDO II Ltd., a company
incorporated under the laws of the Cayman Islands, as issuer (the “Issuer”),
LaSalle Bank National Association, a national banking association (“LaSalle”),
as trustee under the Trust Deed for and on behalf of the Secured Parties (in
such capacity, the “Trustee”), and LaSalle as securities intermediary and
depositary bank (in such capacity, the “Accountholder”).

 

RECITALS

 

1.             The Issuer intends to purchase for investment Collateral Debt
Securities primarily consisting of CMBS Securities, REIT Debt Securities and
Real Estate CDO Securities.

 

2.             In order to obtain funds for its purchases of the Collateral Debt
Securities, the Issuer intends to issue on the date hereof (a) U.S.$236,000,000
aggregate principal amount of Class A-1 Floating Rate Senior Notes Due 2039 (the
“Class A-1 Notes”), (b) U.S.$42,000,000 aggregate principal amount of Class A-2A
Floating Rate Senior Notes Due 2039 (the “Class A-2A Notes”),
(c) U.S.$15,000,000 aggregate principal amount of Class A-2B Fixed Rate Senior
Notes Due 2039 (the “Class A-2B Notes”, and together with the Class A-2A Notes,
the “Class A-2 Notes”, and together with the Class A-1 Notes and the Class A-2A
Notes, the “Class A Notes”), (d) U.S.$12,000,000 aggregate principal amount of
Class B-1 Floating Rate Senior Subordinate Notes Due 2039 (the “Class B-1
Notes”), (e) U.S.$14,000,000 aggregate principal amount of Class B-2 Floating
Rate Senior Subordinate Notes Due 2039 (the “Class B-2 Notes”, and together with
the Class B-1 Notes, the “Class B Notes”), (f) U.S.$24,000,000 aggregate
principal amount of Class C-1 Floating Rate Subordinate Notes Due 2039 (the
“Class C-1 Notes”), (g) U.S.$6,000,000 aggregate principal amount of Class C-2A
Floating Rate Subordinate Notes Due 2039 (the “Class C-2A Notes”),
(h) U.S.$16,000,000 aggregate principal amount of Class C-2B Fixed Rate
Subordinate Notes Due 2039 (the “Class C-2B Notes”, and together with the
Class C-2A Notes, the “Class C-2 Notes”, and together with the Class C-1 Notes
and the Class C-2A Notes, the “Class C Notes”) (i) U.S.$15,000,000 aggregate
principal amount of Class D Fixed Rate Subordinate Notes Due 2039 (the “Class D
Notes”), and (j) U.S.$20,000,000 aggregate principal amount of Class E
Subordinate Income Notes Due 2039 (the “Class E Subordinate Income Notes”)
pursuant to the Trust Deed.

 

3.             N-Star Real Estate CDO II Corp., a company organized under the
laws of the State of Delaware (the “Co-Issuer”, and together with the Issuer,
the “Co-Issuers”) will co-issue the Class A Notes, the Class B Notes and the
Class C Notes. The Class D Notes and the Class E Subordinate Income Notes will
be obligations of the Issuer only.

 

4.             In order to provide security for the performance by each of the
Co-Issuers of all of their obligations to pay to the Secured Parties amounts
payable in respect of such Notes in accordance with their terms and the terms of
the Note Agency Agreement, the Trust Deed and the other Transaction Documents,
the Issuer has agreed to Grant to the Trustee, on behalf and for the benefit of
the Secured Parties, a security interest in the Collateral (as defined herein)
in the manner set forth in this Agreement.

 

AGREEMENTS

 

In consideration of the premises and of the agreements herein contained, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each of the Issuer, the Trustee and the Accountholder
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Definitions. Capitalized terms used herein and not
defined herein shall have the meanings set forth in the Glossary of Certain
Defined Terms attached as Annex B hereto (the “Glossary”).

 

Section 1.02.          Assumptions as to Collateral Debt Securities.

 

(a)           In connection with all calculations required to be made pursuant
to this Agreement with respect to Scheduled Distributions on any Collateral Debt
Security, or any payments on any other assets included in the Collateral, and
with respect to the income that can be earned on Scheduled Distributions on such
Collateral Debt Securities and on any other amounts that may be received for
deposit in the Collection Account, the provisions set forth in this Section 1.02
shall be applied.

 

(b)           All calculations by or on behalf of the Trustee or the Issuer with
respect to Scheduled Distributions on the Collateral Debt Securities shall be
made on the basis of information as to the terms of each such Collateral Debt
Security and upon report of payments, if any, received on such Collateral Debt
Security that are furnished by or on behalf of the issuer of such Collateral
Debt Security and, to the extent they are not manifestly in error, such
information or report may be conclusively relied upon in making such
calculations.

 

(c)           Each Scheduled Distribution receivable with respect to a
Collateral Debt Security shall be assumed to be received on the applicable Due
Date, and each such Scheduled Distribution shall be assumed to be immediately
deposited in the Collection Account and, except as otherwise specified, to earn
interest at the Assumed Investment Rate; provided, however, that if the nominal
due date for any payment on any Collateral Debt Security or Eligible Investment
occurs on a day during a Due Period that is not a business day under the
applicable Underlying Instrument and as a result such payment is paid and
received in the following Due Period, then such payment shall be deemed to have
been received during the Due Period in which such nominal due date falls if such
payment is timely made in accordance with the related Underlying Instrument. All
such funds shall be assumed to continue to earn interest until the date on which
they are required to be available in the Collection Account for transfer to the
Note Payment Account and application, in accordance with the terms hereof, of
the Notes and of the Trust Deed, to payments on the Notes or other amounts
payable pursuant to this Agreement.

 

(d)           For accounting and reporting purposes only, for each Collateral
Debt Security that bears interest based on an index, all calculations involving
such index for the then-current period shall be assumed to be equal to the
then-current rate as had been set in accordance with the terms of the Collateral
Debt Security and all calculations involving such floating rate index for future
periods shall be assumed to be equal to the applicable floating rate on the
relevant Measurement Date.

 

(e)           For purposes of calculating the Class A Interest Coverage Ratio,
the Class B Interest Coverage Ratio, the Class C Interest Coverage Ratio and the
Class D Interest Coverage Ratio, and for purposes of the Replacement Criteria
and the Ramp-Up Criteria, the expected interest income on floating rate
Collateral Debt Securities and the expected interest payable on the Notes will
be calculated using the then-current interest rates applicable thereto and
expected interest earned on the Eligible Investments will be calculated using
the then-current interest rate applicable thereto.

 

(f)            With respect to any Collateral Debt Security as to which any
interest or other payment thereon is subject to withholding tax of any relevant
jurisdiction, each Scheduled Distribution

 

 

2

--------------------------------------------------------------------------------


 

thereon shall, for purposes of the Coverage Tests and the Collateral Quality
Tests, be deemed to be payable net of such withholding tax unless the issuer
thereof or obligor thereon is required to make additional payments to fully
compensate the Issuer for such withholding taxes (including in respect of any
such additional payments). On any date of determination, the amount of any
Scheduled Distribution due on any future date shall be assumed to be made net of
any such uncompensated withholding tax based upon withholding tax rates in
effect on such date of determination.

 

(g)           Unless otherwise provided herein, test calculations that evaluate
to a percentage shall be rounded to the nearest ten-thousandth and test
calculations that evaluate to a number or decimal will be rounded to the nearest
one-hundredth.

 

(h)           All calculations required to be made and all reports which are to
be prepared pursuant to this Security Agreement with respect to the Collateral
Debt Securities, shall be made on the basis of the date on which the Issuer
makes a commitment to purchase or sell an asset (the “trade date”), not the
settlement date

 

Section 1.03.           Generic Terms. The terms “hereof” , “herein” or
“hereunder”, unless otherwise modified by more specific reference, shall refer
to this Agreement in its entirety. Unless otherwise indicated in context, the
terms “Article”, “Section”, “Appendix”, “Exhibit” or “Annex” shall refer to an
Article or Section of, or Appendix, Exhibit or Annex to, this Agreement. The
definition of a term shall include the singular, the plural, the past, the
present, the future, the active and the passive forms of such term. The words
“include”, “including” and “included” shall be illustrative and shall not imply
any limitation or exclusion unless the context clearly indicates otherwise.

 

Section 1.04.           Times. All times referred to herein shall be to times in
the City of New York, unless otherwise expressly stated herein.

 

ARTICLE II

 

THE COLLATERAL

 

Section 2.01.          Security Interests.

 

(a)           Grant to the Trustee on behalf and for the benefit of the Secured
Parties. In order to secure the full and punctual payment, and the performance
by the Issuer, of all of the Issuer’s obligations with respect to the Notes,
this Agreement, the Note Agency Agreement, the Trust Deed and each Hedge
Agreement and to secure the performance of all obligations of the Issuer under
this Agreement and the other Transaction Documents in favor of (i) the Trustee
for itself and on behalf of the Noteholders, (ii) the Collateral Advisor and
(iii) each Hedge Counterparty (collectively, the “Secured Parties”), the Issuer
hereby Grants to the Trustee on behalf and for the benefit of the Secured
Parties, as their respective interests may appear, subject to the provisions of
this Agreement, a continuing first priority Lien on, and first priority security
interest in, all of its right, title and interest in, to and under all of the
assets of the Issuer, whether now owned and existing or hereafter acquired or
arising and wherever located, but excluding all of the Issuer’s right, title and
interest in and to the Ordinary Shares Account and any amounts on deposit
therein, which will equal the sum of U.S.$2,000, representing (1) the paid up
share capital of the Issuer resulting from the issuance of the Ordinary Shares
(U.S.$1,000) under the Articles and (2) the fee paid to the Issuer for issuing
the Notes (U.S.$1,000) (all non-excluded assets being collectively referred to
as the “Collateral”); provided that the Collateral shall include, without
limitation, the following:

 

3

--------------------------------------------------------------------------------


 

(i)              the Collateral Account, including all Collateral Debt
Securities (listed, as of the Closing Date, in Schedule A (including Temporary
Ramp-Up Securities listed in Schedule B) and, as of the Effective Date, in a
schedule to be provided by the Issuer to the Trustee) which the Issuer causes to
be delivered to the Trustee for the benefit and on behalf of the Secured Parties
(directly or through a Securities Intermediary or bailee) and all payments
thereon or with respect thereto, and all Collateral Debt Securities that are
delivered to the Trustee in the future pursuant to the terms hereof and all
payments thereon or with respect thereto;

 

(ii)             the Payment Account, the Interest Reserve Account, the Expense
Reserve Account, the Hedge Termination Receipts Account, the Hedge Replacement
Account and the Collection Account (collectively with the Collateral Account,
the “Accounts”);

 

(iii)            Eligible Investments purchased with funds on deposit in any
Account and all funds on deposit in any Account and all income from the
investments of funds in any Account;

 

(iv)            all Cash or Money delivered to the Trustee for the benefit of
the Trustee (directly or through a Securities Intermediary or bailee);

 

(v)             all the Issuer’s rights under each Hedge Agreement (including
any collateral pledged for the benefit of the Issuer thereunder) and all
payments thereunder or with respect thereto;

 

(vi)            all the Issuer’s rights under the Collateral Advisory Agreement
and the Collateral Administration Agreement;

 

(vii)           all Securities, Security Entitlements, Instruments, Money and
Investment Property and other property of any type or nature in which the Issuer
has an interest, including any part thereof which consists of General
Intangibles; and

 

(viii)          all proceeds, accessions, profits, income, substitutions and
replacements, whether voluntary or involuntary, of and to any property in which
the Issuer has granted such security interest.

 

Such Grants are made, however, in trust to secure the Notes equally and ratably
without prejudice, priority or distinction, except as expressly provided in this
Agreement, between any Note and any other Note by reason of difference in time
of issuance or otherwise, and to secure in accordance with the priorities set
forth in this Agreement (i) the payment of all amounts due on the Notes in
accordance with their terms, (ii) the payment of all other sums payable under
this Agreement and all amounts payable to the Collateral Advisor under the
Collateral Advisory Agreement and each Hedge Counterparty under a Hedge
Agreement and (iii) compliance with the provisions of this Agreement, the
Collateral Advisory Agreement and each Hedge Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
Grant, accepts the trusts hereunder and agrees to perform the duties herein in
accordance with the provisions hereof.

 

(b)           Priorities. The Issuer intends, and the Trustee agrees, that the
security interests in the Collateral securing the Issuer’s obligations with
respect to the Notes and performance of all its obligations under this Agreement
in favor of the Trustee for the benefit of the Secured Parties shall rank pari
passu with each other, shall be prior to all other Liens in respect of the
Collateral, subject to the terms of this Agreement, and shall be subject to the
Priority of Payments. The Issuer shall take all actions necessary to obtain and
maintain, in favor of the Trustee for the benefit of the Secured Parties, a
first priority Lien on and a first priority perfected security interest in the
Collateral, subject to no other Liens.

 

4

--------------------------------------------------------------------------------


 

(c)           Holding of Collateral. The Trustee, for the benefit and on behalf
of the Secured Parties, acknowledges the Grant of the security interests under
this Agreement in accordance with the provisions of this Agreement. The
Collateral in the form of Securities, Security Entitlements, Instruments and
Money shall be held by the Accountholder for the Trustee for the benefit and on
behalf of the Secured Parties pursuant to the Account Control Agreement and the
Accountholder shall comply with any instruction given by the Trustee. If so
directed in writing by the Issuer, the Trustee shall, and in any event shall
cause the Accountholder to, hold and perfect the security interest in the
Collateral. Except as provided herein, no Collateral may be withdrawn from the
Accounts.

 

(d)           Delivery of Portfolio Collateral. Collateral Debt Securities
acquired prior to or on the Closing Date shall be delivered by, or at the
direction of, the Issuer to the Trustee on or before the Closing Date in
accordance with Annex A hereto, and the Collateral Debt Securities which the
Issuer has on or before the Closing Date committed to purchase but which will
not have settled on or before the Closing Date, and any additional Collateral
Debt Securities or Substitute Collateral Debt Securities acquired by the Issuer
after the Closing Date, shall be delivered by, or at the direction of, the
Issuer to the Trustee when acquired in accordance with Annex A hereto. The
Issuer shall Grant pursuant to Section 2.01(a) all of the Issuer’s right, title
and interest in and to the Collateral Debt Securities and deliver the Collateral
Debt Securities in accordance with the requirements set forth in Annex A hereto
in order to perfect a first priority security interest in favor of the Trustee
on behalf and for the benefit of the Secured Parties. If any such Collateral
Debt Securities are held through the Accountholder, delivery shall be deemed to
have occurred upon receipt of evidence satisfactory to the Trustee that such
Collateral Debt Securities have been credited to the Collateral Account in
accordance with Annex A hereto.

 

(e)           Financing Statements. The Issuer shall cause a UCC financing
statement describing the Collateral and naming the Issuer as debtor and the
Trustee as secured party to be filed, by or on behalf of the Issuer, in the
District of Columbia within ten (10) Business Days of the Closing Date. The
Issuer shall take all actions necessary to maintain the effectiveness of such
financing statement and shall notify the Trustee in writing not less than thirty
(30) days prior to any change in the Issuer’s name, identity, corporate
structure, jurisdiction of incorporation or jurisdiction of its chief executive
office. The Issuer hereby authorizes the Trustee to, and the Trustee shall upon
receipt of an Opinion of Counsel as to the necessity of such filing, file such
additional financing statement or any other financing statement, amendment,
assignment or continuation statement that the Issuer shall deem necessary or
advisable in connection with the security interest Granted hereunder, including,
without limitation, financing statements describing the Collateral. The Issuer
agrees that it will from time to time cause to be filed financing statements and
continuation statements required to be made, it being understood that the
Trustee shall be entitled to rely upon an Opinion of Counsel as to the need to
file such financing statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made. The Issuer shall not without the written consent of the
Trustee (which consent shall not be unreasonably withheld or delayed) authorize
the filing of any financing statements naming it as debtor other than financing
statements in favor of the Trustee.

 

(f)            Pledge Notices. Concurrently with the execution and delivery by
the Issuer of the Transaction Documents, the Issuer shall deliver to each of the
Accountholder, Trustee, each Paying Agent, each Hedge Counterparty and the
Collateral Advisor, a notice in form and substance satisfactory to the Trustee
informing such Persons of the Trustee’s charge over, and security interest in,
the Hedge Agreements and all of the Issuer’s right, title and interest in, to
and under the Collateral Advisory Agreement and the Collateral Administration
Agreement. Each Hedge Counterparty shall, by entering into such agreement,
acknowledge that the Lien of this Agreement extends to such agreement.

 

(g)           No Transfer of Duties. The security interests are Granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve the Issuer from any obligation to perform

 

5

--------------------------------------------------------------------------------


 

or satisfy, any term, covenant, condition or agreement to be performed or
satisfied by the Issuer under or in connection with this Agreement or any other
Transaction Document to which it is a party or (ii) impose any obligation on the
Trustee, the Collateral Advisor or the Accountholder to perform or observe any
such term, covenant, condition or agreement or impose any liability on the
Trustee, the Collateral Advisor or the Accountholder for any act or omission on
the part of the Issuer relative thereto or for any breach of any representation
or warranty on the part of the Issuer contained therein or made in connection
therewith.

 

(h)           Representative of Noteholders Only; Agent for All Other Secured
Parties. With respect to the security interests created hereunder, the pledge of
any item of Collateral to the Trustee is made to the Trustee (i) for the benefit
of itself as representative of the Noteholders and (ii) as agent for each of the
other Secured Parties; in furtherance of the foregoing, the possession by the
Trustee of any item of Collateral, the endorsement to or registration in the
name of the Trustee of any item of Collateral (including as entitlement holder
of the Collateral Account) are all undertaken by the Trustee for the benefit of
itself as representative of the Noteholders and as agent for each of the other
Secured Parties. The Trustee shall have no fiduciary duties to any Hedge
Counterparty or the Collateral Advisor; provided that the foregoing shall not
limit any of the express obligations of the Trustee under this Agreement.

 

(i)            The Issuer hereby agrees, and hereby undertakes to obtain the
agreement of the Collateral Advisor, in the Collateral Advisory Agreement to the
following:

 

(i)              The Collateral Advisor consents to, and agrees to perform, the
provisions of this Agreement and the other Transaction Documents applicable to
the Collateral Advisor.

 

(ii)             The Collateral Advisor acknowledges that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Advisory Agreement to the Trustee on behalf and for the benefit of the Secured
Parties, and the Collateral Advisor agrees that all of the representations,
covenants and agreements made by the Collateral Advisor in the Collateral
Advisory Agreement are also for the benefit of the Secured Parties.

 

(iii)            Neither the Issuer nor the Collateral Advisor will enter into
any agreement amending, modifying or terminating the Collateral Advisory
Agreement (other than in respect of an amendment or modification of the type
that may be made to this Agreement and the Trust Deed without Noteholder
consent) or selecting or consenting to a successor collateral advisor, without
prior written notice to the Requisite Noteholders and Rating Agency
Confirmation.

 

(iv)            Except as otherwise set forth in the Collateral Advisory
Agreement, the Collateral Advisor shall continue to serve as Collateral Advisor
under the Collateral Advisory Agreement notwithstanding that the Collateral
Advisor shall not have received amounts due it under the Collateral Advisory
Agreement because sufficient funds were not then available to pay such amounts
and the Collateral Advisor agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Collateral Advisor
until the later of (A) payment in full of all Notes issued under the Trust Deed,
in accordance with the Priority of Payments plus ten (10) days following such
payment, and (B) the expiration of a period equal to the applicable preference
period under any applicable bankruptcy law; provided that nothing in this clause
(B) shall preclude, or be deemed to estop, the Collateral Advisor (1) from
taking any action prior to the expiration of the ten (10) days following such
payment or, if longer, the applicable preference period then in effect, in
(x) any case or proceeding voluntarily filed or commenced by the Issuer or the
Co-Issuer, as the case may be, or (y) any involuntary insolvency proceeding
filed or commenced against the Issuer or the Co-Issuer, as the case may be, by a
Person other than the Collateral Advisor or (2) from commencing against the
Issuer or the Co-Issuer or any properties of the Issuer or the Co-Issuer any
legal action that is not a bankruptcy, reorganization, arrangement,

 

6

--------------------------------------------------------------------------------


 

insolvency, moratorium or liquidation proceeding; and provided, further, that
the obligations of the Issuer hereunder shall be payable solely from the
Collateral in accordance with the Priority of Payments.

 

(j)            Trustee as Attorney-In-Fact. Without imposing any obligations on
the Trustee with respect thereto (other than as set forth in this Agreement),
the Issuer hereby appoints the Trustee as its attorney-in-fact for the specific
purpose of filing any financing statements and continuation statements with
respect to the security interests provided for herein.

 

Section 2.02.          Creation of Security Interest: Transfer of Control. The
Issuer hereby agrees to (a) create in each item of Collateral in favor of the
Trustee on behalf and for the benefit of the Secured Parties a first priority
Lien on the Collateral Granted pursuant to Section 2.01(a) and (b) give Control
over each item of the Collateral constituting a Financial Asset to the Trustee.
The obligation in the preceding sentence shall be an obligation of the Issuer
and not an obligation of the Trustee or the Accountholder. All procedures
regarding the transfer, relinquishment or maintenance of Control by the Trustee
over the Collateral shall be governed by the Account Control Agreement and Annex
A hereto. The parties hereto agree that, following the occurrence of any Event
of Default, the Trustee shall be entitled to take all appropriate actions on
behalf of the Secured Parties as described in Section 9.01.

 

Section 2.03.          Termination of Security Interests. On the Final
Termination Date, the security interests and the rights, remedies, powers,
duties, authority and obligations conferred upon the Trustee for the benefit and
on behalf of the Secured Parties and the Accountholder pursuant to this
Agreement shall terminate and be of no further force and effect and all rights,
remedies, powers, duties, authority and obligations of the Trustee and the
Accountholder with respect to the Collateral shall be automatically released in
favor of the Issuer; provided, however, that each of the Trustee and the
Accountholder, if requested in writing by the Issuer, shall execute and deliver
such instruments of release in favor of the Issuer as the Issuer may reasonably
request to effectuate such release, and any such instruments so executed and
delivered shall be fully binding on each of the Trustee and the Accountholder.

 

Section 2.04.          Priority of Payments. All amounts received in respect of
the Collateral (whether by payments or by sale or other disposition) that are
available for distribution shall be distributed in accordance with the Priority
of Payments set forth herein.

 

Section 2.05.          Representations Regarding Collateral. The Issuer, as of
the date hereof (and, as of the date of each acquisition of any Collateral),
represents and warrants to the following:

 

(a)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral in favor of the Trustee on
behalf and for the benefit of the Secured Parties, which security interest is
prior to all other Liens and security interests, and is enforceable as such as
against creditors of and purchasers from the Issuer and, upon delivery of the
Collateral Debt Securities in accordance with the requirements set forth in
Annex A hereto and filing of the appropriate financing statements in the
appropriate filing offices, the Lien and security interest created by this
Agreement shall be a perfected first priority security interest in favor of the
Trustee for the benefit of the Secured Parties.

 

(b)           The Issuer owns and has good and marketable title to the
Collateral free and clear of any Liens, claims, encumbrances or defects of any
nature whatsoever except for those which are being released on the Closing Date
or on the date of purchase by the Issuer or those created pursuant to or
contemplated under this Agreement and encumbrances arising from due bills, if
any, with respect to interest, or a portion thereof, accrued on any Collateral
Debt Security prior to the first payment date and owed by the Issuer to the
seller of such Collateral Debt Security.

 

7

--------------------------------------------------------------------------------

 

(c)                                  The Issuer has acquired its ownership in
each such Collateral Debt Security, or will acquire in the case of any
Collateral Debt Securities which the Issuer has on or before the Closing Date
committed to purchase but which will not have settled on or before the Closing
Date or any additional Collateral Debt Securities or Substitute Collateral Debt
Securities acquired by the Issuer after the Closing Date, in good faith without
notice of any adverse claim, except as described in paragraph (b) above.

 

(d)                                 The Issuer (i) has delivered each such
Collateral Debt Security, or will deliver any Collateral Debt Securities which
the Issuer has on or before the Closing Date committed to purchase but which
will not have settled on or before the Closing Date or any additional Collateral
Debt Securities or Substitute Collateral Debt Securities acquired by the Issuer
after the Closing Date, to the Trustee in accordance with Annex A hereto and
(ii) has not assigned, pledged, sold, Granted a security interest in or
otherwise encumbered any interest in such Collateral Debt Security other than
interests Granted pursuant to this Agreement;

 

(e)                                  The Issuer has full right to Grant all
security interests Granted herein.

 

(f)                                    All Collateral is comprised of either
“securities”, “instruments”, “tangible chattel paper”, “accounts”, “security
entitlements” or “general intangibles”, in each case as defined in the
applicable UCC.

 

(g)                                 Each of the Accounts, and all subaccounts
thereof, constitute Securities Accounts.

 

(h)                                 All items of the Collateral that constitute
Security Entitlements have been and will have been credited to one of the
Securities Accounts. The securities intermediary for each of the Accounts has
agreed to treat all assets credited to the Securities Accounts as financial
assets under the applicable UCC.

 

(i)                                     Other than the security interest Granted
to the Trustee on behalf and for the benefit of the Secured Parties pursuant to
this Agreement, the Issuer has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Issuer has not
authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest Granted to
the Trustee on behalf and for the benefit of the Secured Parties hereunder or
that has been terminated. The Issuer is not aware of any judgment, Pension
Benefit Guarantee Corporation lien or tax lien filings against it.

 

(j)                                     The Issuer has caused or will have
caused, within ten (10) days of the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Collateral Granted to the Trustee on behalf and for the benefit of the
Secured Parties hereunder that constitutes chattel paper, instruments, accounts,
securities entitlements or general intangibles under the applicable UCC, if any.

 

(k)                                  The Trustee or the Accountholder has in its
possession all original copies of the instruments that constitute or evidence
the Collateral, if any. The instruments, loan agreements and leases that
constitute or evidence the Collateral do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee on behalf and for the benefit of the Secured
Parties. All financing statements filed or to be filed against the Issuer in
favor of the Trustee on behalf and for the benefit of the Secured Parties in
connection herewith describing the Collateral contain a statement to the
following effect: “A purchase of or security interest in any collateral

 

8

--------------------------------------------------------------------------------


 

described in this financing statement will violate the rights of the Trustee on
behalf and for the benefit of (A) itself and for the benefit of the Noteholders,
(B) the Collateral Advisor and (C) each Hedge Counterparty.”

 

(1)                                  The authoritative copy of any chattel paper
that constitutes or evidences the Collateral, if any, has been communicated to
the Trustee and has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trustee on behalf
and for the benefit of the Secured Parties.

 

(m)                               The Issuer has received or will receive all
consents and approvals required by the terms of the underlying loan agreement,
indenture or other underlying documentation, if any, relating to the Collateral
to the transfer to the Trustee on behalf and for the benefit of the Secured
Parties of its interest and rights in the Collateral hereunder.

 

(n)                                 The Issuer, the Accountholder and the
Trustee have entered into the Account Control Agreement pursuant to which the
Accountholder has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer.

 

(o)                                 None of the Accounts is in the name of any
person other than the Trustee, held on behalf and for the benefit of the Secured
Parties. The Issuer has not consented to the Trustee or the Accountholder
maintaining any of the Accounts to comply with entitlement orders or
instructions of any Person other than the Trustee.

 

(p)                                 Notwithstanding any other provision of this
Agreement or any other related Transaction Document, the representations in this
Section 2.05 shall be continuing and deemed to be updated on any day a new item
of Collateral is acquired, and remain in full force and effect until such time
as all obligations under this Agreement, the Trust Deed, the Note Agency
Agreement and the Notes have been finally and fully paid and performed.

 

(q)                                 The parties to this Agreement (i) shall not,
without obtaining a Rating Agency Confirmation, waive any of the representations
in this Section 2.05; (ii) shall provide each of the Rating Agencies with prompt
written notice of any breach of the representations contained in this
Section 2.05 upon becoming aware thereof; and (iii) shall not, without obtaining
a Rating Agency Confirmation (as determined after any adjustment or withdrawal
of the ratings following notice of such breach), waive a breach of any of the
representations in this Section 2.05.

 

ARTICLE III

 

RAMP-UP PERIOD PURCHASES AND EFFECTIVE DATE ACTIONS

 

Section 3.01.                             Closing Date Requirements. The Issuer
hereby represents and warrants to the Trustee on behalf and for the benefit of
the Secured Parties that as of the Closing Date (i) it will comply with the
Collateral Quality Tests and the Coverage Tests and (ii) it will have acquired
Collateral Debt Securities in an aggregate Principal Balance representing at
least U.S.$350,000,000 million.

 

Section 3.02.                             Ramp-Up Period Purchases.

 

(a)                                  Any portion of the net proceeds of the
issuance of the Notes that are not applied to pay for (or reserved to pay for)
the purchase of all Collateral Debt Securities on the Closing Date and the
Issuer’s organizational expenses and expenses related to the issuance of the
Notes will be deposited in the Collection Account on the Closing Date for the
purchase of additional Collateral Debt Securities

 

9

--------------------------------------------------------------------------------


 

during the Ramp-Up Period. The Issuer is required to use reasonable efforts to
purchase, or to enter into binding agreements to purchase, Collateral Debt
Securities such that the aggregate Principal Balance of all Collateral Debt
Securities purchased by the Issuer by the end of the Ramp-Up Period is at least
U.S.$400 million. Any portion of the net proceeds of the issuance of the Notes
that are not applied to the purchase of Collateral Debt Securities on the
Closing Date or during the Ramp-Up Period, shall be Collateral Principal
Collections and shall be applied by the Issuer to the making of payments on the
Notes, subject to and in accordance with the Priority of Payments, on the
Payment Date immediately following the Effective Date.

 

(b)                                 During the Ramp-Up Period, subject to the
requirements of Article VI, the Issuer is required to use reasonable efforts to
purchase Collateral Debt Securities that, at the time of purchase will each
satisfy the Ramp-Up Criteria, and as of the end of the Ramp-Up Period, will, in
the aggregate (with all Collateral Debt Securities previously acquired by the
Issuer), satisfy the Collateral Quality Tests and the Coverage Tests.

 

(c)                                  The Issuer hereby covenants to the Trustee,
on behalf and for the benefit of the Secured Parties, that during the Ramp-Up
Period, it will not invest in any additional Collateral Debt Securities unless
such additional Collateral Debt Security satisfies the Ramp-Up Criteria and
unless such acquisition will not result in the failure to satisfy the Coverage
Tests.

 

Section 3.03.                             Effective Date Actions.

 

(a)                                  The Issuer (or the Collateral Advisor on
behalf of the Issuer) shall cause to be delivered to the Trustee on the
Effective Date an amended schedule of Collateral Debt Securities listing all
Collateral Debt Securities Granted to the Trustee pursuant to Section 2.01 on or
before the Effective Date, which schedule shall supersede any prior schedule of
Collateral Debt Securities delivered to the Trustee. In addition, on the
Effective Date and on each Calculation Date thereafter, the Trustee shall be
required to provide to S&P the Electronic Default Model Input File; provided
that the Trustee shall not disclose any S&P confidential private credit
assessments used in preparing the Electronic Default Model Input File to any
third party.

 

(b)                                 In the case of an Effective Date specified
in clause (i) or (ii) of the definition of “Effective Date,” the Issuer (or the
Collateral Advisor on behalf of the Issuer) shall request each Rating Agency
rating a Class of Notes to confirm in writing, within thirty (30) Business Days
after such Effective Date, or such later date as such Rating Agency may
determine, that it has not reduced or withdrawn the rating it assigned to such
Class of Notes on the Closing Date. In the event of a Ratings Confirmation
Failure, on the next and succeeding Payment Dates, the Issuer is required to pay
principal, to the extent of Available Funds in the Collection Account and
subject to the Priority of Payments, on the Class A-1 Notes, the Class A-2
Notes, the Class B-1 Notes, the Class B-2 Notes, the Class C-1 Notes, the
Class C-2 Notes and the Class D Notes, in that order, in the amounts necessary
for each Rating Agency to confirm its respective ratings of the Notes assigned
on the Closing Date or until each Class of Notes is paid in full. Such request
by the Issuer to the Rating Agencies shall be accompanied by an accountant’s
certificate as provided in Section 3.03(c).

 

(c)                                  Within fifteen (15) Business Days after the
Effective Date, (i) the Issuer, or the Collateral Advisor on the Issuer’s
behalf, shall be required to obtain and deliver to the Trustee an accountants’
certificate from the Independent Accountants (A) confirming the information with
respect to each Collateral Debt Security set forth on the amended schedule of
Collateral Debt Securities delivered pursuant to Section 3.03(a) as of the end
of the Ramp-Up Period, and the information provided by the Issuer with respect
to every other asset included in the Collateral, by reference to such sources as
will be specified therein, (B) certifying as of the end of the Ramp-Up Period
the procedures applied and the

 

10

--------------------------------------------------------------------------------


 

associated findings with respect to (1) the Coverage Tests and (2) the
Collateral Quality Tests and (C) specifying the procedures undertaken by them to
review data and computations relating to the foregoing statement, (ii) the
Trustee shall be required to run the S&P CDO Monitor and report to S&P whether
or not the S&P CDO Monitor Test has been satisfied and (iii) the Trustee will be
required to report the S&P scenario default and break-even default rate for each
Class of Notes.

 

ARTICLE IV

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 4.01.                             Collection of Money. The Accounts
established by the Trustee pursuant to Section 8.01 and this Article IV may
include any number of sub-accounts requested by the Collateral Advisor for
convenience in administering Collateral Debt Securities. In addition, all Cash
deposited in the Accounts established pursuant to this Article IV shall be
invested in Eligible Investments in accordance with the procedures set forth in
this Article IV and any restrictions applicable to such Accounts.

 

Section 4.02.                             Collection Account.

 

(a)                                  The Trustee shall, prior to the Closing
Date, establish a single, segregated trust account in the United States which
shall be designated as the “Collection Account”, which shall be held in the name
of the Trustee for the benefit and on behalf of the Secured Parties and over
which the Trustee shall have exclusive Control and the sole right of withdrawal,
into which the Trustee shall from time to time deposit, in addition to the
deposits required pursuant to Section 4.04(d), (i) all distributions on the
Collateral Debt Securities and (ii) all proceeds received from the disposition
of any Collateral Debt Securities (unless simultaneously reinvested in
additional Collateral Debt Securities or Substitute Collateral Debt Securities,
subject to the Replacement Criteria (other than with respect to proceeds
received from the disposition of any Temporary Ramp-Up Securities), or in
Eligible Investments) and (iii) all Collections. Funds in the Collection Account
shall not be commingled with any other Money. The Trustee shall give to the
Issuer and the Collateral Advisor prompt notice if the Collection Account or any
funds on deposit therein, or otherwise to the credit thereof, shall become
subject to any writ, order, judgment, warranty of attachment, execution or
similar process. The Issuer shall not have any legal, equitable or beneficial
interest in the Collection Account other than in accordance with the Priority of
Payments. In addition, (x) the Issuer may, but under no circumstances shall be
required to, deposit or cause to be deposited from time to time such Moneys in
the Collection Account as it deems, in its sole discretion, to be advisable and
by notice to the Trustee and (y) the Collateral Advisor may designate such Money
to be treated as Collateral Principal Collections or Collateral Interest
Collections hereunder at its discretion. All Money deposited from time to time
in the Collection Account pursuant to this Agreement shall be held by the
Trustee as part of the Collateral and shall be applied in accordance with the
terms hereof and to the purposes herein provided. The Collection Account shall
remain at all times with a financial institution having a long-term debt rating
of at least “BBB+” by S&P, at least “Baal” by Moody’s and, at least “BBB+” by
Fitch and a short-term debt rating of at least “A-1” by S&P, at least “P-1” by
Moody’s and, at least “F-1” by Fitch.

 

(b)                                 All Distributions, any deposit required
pursuant to Section 4.02(c) and any net proceeds from the sale or disposition of
a Collateral Debt Security received by the Trustee shall be immediately
deposited into the Collection Account. All such property, together with any
securities in which funds included in such property are or will be invested or
reinvested during the term of this Agreement, and any income or other gain
realized from such investments, shall be held by the Trustee in the Collection
Account as part of the Collateral subject to disbursement and withdrawal as
provided in this Section 4.02. By Issuer Order (which may be in the form of
standing instructions), the Issuer (or the

 

11

--------------------------------------------------------------------------------


 

Collateral Advisor on behalf of the Issuer) may at any time direct the Trustee
to, and upon receipt of such Issuer Order the Trustee shall, invest all funds
received into the Collection Account during a Due Period, and amounts received
in prior Due Periods and retained in the Collection Account, as so directed in
Eligible Investments maturing no later than the Business Day immediately
preceding the next Payment Date. The Trustee shall, within one (1) Business Day
after receipt of any Distribution or other proceeds which is not Cash, so notify
the Issuer and the Issuer (or the Collateral Advisor on behalf of the Issuer)
shall, within thirty (30) Business Days after receipt of such notice from the
Trustee, sell such Distribution or other proceeds for Cash in an arm’s-length
transaction to a Person which is not an Affiliate (other than a Permitted
Affiliate, subject to the Investment Advisers Act) of the Issuer or the
Collateral Advisor and deposit the proceeds thereof in the Collection Account
for investment pursuant to this Section 4.02; provided, however, that the Issuer
(or the Collateral Advisor on behalf of the Issuer) need not sell such
Distributions or other proceeds if it delivers an Officer’s certificate to the
Trustee certifying that such Distributions or other proceeds constitute
Collateral Debt Securities or Eligible Investments.

 

(c)                                  If, prior to the occurrence of an Event of
Default, the Issuer shall not have given any investment directions pursuant to
Section 4.02(b), the Trustee shall seek instructions from the Collateral Advisor
within three (3) Business Days after transfer of such funds to the Collection
Account. If the Trustee does not thereupon receive written instructions from the
Issuer (or the Collateral Advisor on behalf of the Issuer) within thirty (30)
Business Days after transfer of such funds to the Collection Account, it shall
invest and reinvest the funds held in the Collection Account, as fully as
practicable, but only in one or more Eligible Investments described in clause
(iii) of the definition of Eligible Investments of its selection maturing no
later than the Business Day immediately preceding the next Payment Date. If,
after the occurrence of an Event of Default, the Issuer shall not have given
investment directions to the Trustee pursuant to Section 4.02(b) for three
(3) consecutive days, the Trustee shall invest and reinvest such Money as fully
as practicable in Eligible Investments as described in clause (iii) of the
definition of Eligible Investments of its selection maturing not later than the
Business Day immediately preceding the next Payment Date. All interest and other
income from such investments shall be deposited in the Collection Account, any
gain realized from such investments shall be credited to the Collection Account
and any loss resulting from such investments shall be charged to the Collection
Account. The Trustee shall not in any way be held liable by reason of any
insufficiency of such Collection Account resulting from any loss relating to any
such Eligible Investment, except with respect to investments in obligations of
the Trustee or any Affiliate thereof.

 

(d)                                 Upon Issuer Order executed by the Issuer (or
the Collateral Advisor on behalf of the Issuer) and subject to the requirements
of Section 3.02, between the Closing Date and the close of business on the
Effective Date only, all or a portion of any deposit and any reinvestment income
thereon shall be released from the Collection Account and applied by the Trustee
in accordance with such Issuer Order in payment for Collateral Debt Securities
purchased in accordance with Section 3.02 and Granted to the Trustee for and on
behalf of the Secured Parties.

 

(e)                                  During the Ramp-Up Period, the Collateral
Advisor may reinvest Collateral Principal Collections (including Sale Proceeds)
in Substitute Collateral Debt Securities as permitted under and in accordance
with the requirements of Article VI or temporarily reinvest such amounts in
Eligible Investments pursuant to Section 4.02(b) pending reinvestment in
Substitute Collateral Debt Securities. After the Ramp-Up Period, the Collateral
Advisor may reinvest Prepaid Collateral Principal Collections in Substitute
Collateral Principal Collections as permitted under and in accordance with the
requirements of Article VI or temporarily reinvest such amounts as Eligible
Investments pursuant to Section 4.02(b) pending reinvestment in Substitute
Collateral Debt Securities. If the Collateral Advisor does not reinvest such
Collateral Principal Collections (including Sale Proceeds) in accordance with
the requirements of Article VI, such amounts shall be used to redeem the Notes
in accordance with the Priority of Payments

 

12

--------------------------------------------------------------------------------


 

in an amount equal to the lesser of (i) the Collateral Principal Collections and
(ii) the amount of Available Funds remaining in the Collection Account.

 

Section 4.03.                             Interest Reserve Account.

 

(a)                                  The Trustee shall, prior to the Closing
Date, establish a single, segregated trust account which shall be designated as
the “Interest Reserve Account”, which shall be held in the name of the Trustee
for the benefit and on behalf of the Secured Parties and over which the Trustee
shall have exclusive Control and the sole right of withdrawal, into which the
Trustee shall deposit on each Payment Date, the Interest Reserve Amount, if any,
in accordance with Section 5.01(a)(ix). Funds in the Interest Reserve Account
shall not be commingled with any other Money. The Trustee shall give to the
Issuer and the Collateral Advisor prompt notice if the Interest Reserve Account
or any funds on deposit therein, or otherwise to the credit of the Interest
Reserve Account, shall become subject to any writ, order, judgment, warranty of
attachment, execution or similar process. All Money deposited from time to time
in the Interest Reserve Account pursuant to this Agreement shall be held by the
Trustee as part of the Collateral and shall be applied in accordance with the
terms hereof and to the purposes herein provided. The Issuer shall not have any
legal, equitable or beneficial interest in the Interest Reserve Account other
than in accordance with the Priority of Payments. The Interest Reserve Account
shall remain at all times with a financial institution having a long-term debt
rating of at least “BBB+” by S&P, at least “Baal” by Moody’s and, at least
“BBB+” by Fitch and a short-term debt rating of at least “A-1” by S&P, at least
“P-1” by Moody’s and, at least “F-1” by Fitch.

 

(b)                                 Any deposit required pursuant to
Section 4.03(c) shall be immediately deposited into the Interest Reserve
Account. All such property, together with any securities in which funds included
in such property are or will be invested or reinvested during the term of this
Agreement, and any income or other gain realized from such investments, shall be
held by the Trustee in the Interest Reserve Account as part of the Collateral
subject to disbursement and withdrawal as provided in this Section 4.03. By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Advisor on behalf of the Issuer) may at any time direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, invest all
funds received into the Interest Reserve Account during a Due Period, and
amounts received in prior Due Periods and retained in the Interest Reserve
Account, as so directed in Eligible Investments maturing no later than the
Business Day immediately preceding the next Payment Date. The Trustee shall,
within one (1) Business Day after receipt of any Distribution or other proceeds
which is not Cash, so notify the Issuer and the Issuer (or the Collateral
Advisor on behalf of the Issuer) shall, within thirty (30) Business Days after
receipt of such notice from the Trustee, sell such Distribution or other
proceeds for Cash in an arm’s-length transaction to a Person which is not an
Affiliate (other than a Permitted Affiliate, subject to the Investment Advisers
Act) of the Issuer or the Collateral Advisor and deposit the proceeds thereof in
the Interest Reserve Account for investment pursuant to this Section 4.03;
provided, however, that the Issuer (or the Collateral Advisor on behalf of the
Issuer) need not sell such Distributions or other proceeds if it delivers an
Officer’s certificate to the Trustee certifying that such Distributions or other
proceeds constitute Collateral Debt Securities or Eligible Investments.

 

(c)                                  If, prior to the occurrence of an Event of
Default, the Issuer (or the Collateral Advisor on behalf of the Issuer) shall
not have given any investment directions pursuant to Section 4.03(b), the
Trustee shall seek instructions from the Collateral Advisor within three
(3) Business Days after transfer of such funds to the Interest Reserve Account.
If the Trustee does not thereupon receive written instructions from the Issuer
(or the Collateral Advisor on behalf of the Issuer) within three (3) Business
Days after transfer of such funds to the Interest Reserve Account, it shall
invest and reinvest the funds held in the Interest Reserve Account, as fully as
practicable, but only in one or more Eligible Investments in clause (iii) of the
definition of Eligible Investments of its selection maturing no later than the
Business Day immediately preceding the next Payment Date. If, after the
occurrence of an Event of

 

13

--------------------------------------------------------------------------------


 

Default, the Issuer (or the Collateral Advisor on behalf of the Issuer) shall
not have given investment directions to the Trustee pursuant to
Section 4.03(b) for three (3) consecutive days, the Trustee shall invest and
reinvest such Money as fully as practicable in Eligible Investments as described
in clause (iii) of the definition of Eligible Investments of its selection
maturing not later than the Business Day immediately preceding the next Payment
Date. All interest and other income from such investments shall be deposited in
the Interest Reserve Account, any gain realized from such investments shall be
credited to the Interest Reserve Account and any loss resulting from such
investments shall be charged to the Interest Reserve Account. The Trustee shall
not in any way be held liable by reason of any insufficiency of such Interest
Reserve Account resulting from any loss relating to any such Eligible
Investment, except with respect to investments in obligations of the Trustee or
any Affiliate thereof.

 

(d)                                 On the Business Day immediately preceding
each Payment Date, the Trustee shall deposit into the Collection Account the
balance of the Interest Reserve Account for distribution in accordance with the
Priority of Payments on the related Payment Date.

 

Section 4.04.                             Expense Reserve Account.

 

(a)                                  The Trustee shall, prior to the Closing
Date, establish a single, segregated trust account which shall be designated as
the “Expense Reserve Account”, which shall be held in the name of the Trustee
for the benefit and on behalf of the Secured Parties and over which the Trustee
shall have exclusive Control and the sole right of withdrawal, into which the
Trustee shall deposit, on the Closing Date, an amount equal to U.S.$25,000 and,
on each Payment Date, an amount in accordance with Section 5.01(a)(i). Funds in
the Expense Reserve Account shall not be commingled with any other Money. The
Trustee shall give to the Issuer and the Collateral Advisor prompt notice if the
Expense Reserve Account or any funds on deposit therein, or otherwise to the
credit of the Expense Reserve Account, shall become subject to any writ, order,
judgment, warranty of attachment, execution or similar process. All Money
deposited from time to time in the Expense Reserve Account pursuant to this
Agreement shall be held by the Trustee as part of the Collateral and shall be
applied in accordance with the terms hereof and to the purposes herein provided.
The Issuer shall not have any legal, equitable or beneficial interest in the
Expense Reserve Account other than in accordance with this Agreement. The
Expense Reserve Account shall remain at all times with a financial institution
having a long-term debt rating of at least “BBB+” by S&P, at least “Baal” by
Moody’s and, at least “BBB+” by Fitch and a short-term debt rating of at least
“Al”- by S&P, at least “P-1” by Moody’s and, at least “F-1” by Fitch.

 

(b)                                 Any deposit required pursuant to
Section 4.04(c) shall be immediately deposited into the Expense Reserve Account.
All such property, together with any securities in which funds included in such
property are or will be invested or reinvested during the term of this
Agreement, and any income or other gain realized from such investments, shall be
held by the Trustee in the Expense Reserve Account as part of the Collateral
subject to disbursement and withdrawal as provided in this Section 4.04. By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Advisor on behalf of the Issuer) may at any time direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, invest all
funds received into the Expense Reserve Account during a Due Period, and amounts
received in prior Due Periods and retained in the Expense Reserve Account, as so
directed in Eligible Investments maturing not later than the second (2nd)
Business Day immediately preceding the next Payment Date unless such Eligible
Investments are investments of the type described in clause (i) or (iii) of the
definition of “Eligible Investments”, in which event such Eligible Investments
may mature on the Business Day immediately preceding such Payment Date. The
Trustee shall, within one (1) Business Day after receipt of any Distribution or
other proceeds which is not Cash, so notify the Issuer and the Issuer (or the
Collateral Advisor on behalf of the Issuer) shall, within thirty (30) Business
Days after receipt of such notice from the Trustee, sell such Distribution or
other proceeds for Cash in an arm’s-length transaction to a Person that is not
an Affiliate (other than a Permitted Affiliate, subject to the

 

14

--------------------------------------------------------------------------------


 

Investment Advisers Act) of the Issuer or the Collateral Advisor and deposit the
proceeds thereof in the Expense Reserve Account for investment pursuant to this
Section 4.04; provided, however, that the Issuer (or the Collateral Advisor on
behalf of the Issuer) need not sell such Distributions or other proceeds if it
delivers an Officer’s certificate to the Trustee certifying that such
Distributions or other proceeds constitute Collateral Debt Securities or
Eligible Investments.

 

(c)                                  If, prior to the occurrence of an Event of
Default, the Issuer shall not have given any investment directions pursuant to
Section 4.04(b), the Trustee shall seek instructions from the Collateral Advisor
within three (3) Business Days after transfer of such funds to the Expense
Reserve Account. If the Trustee does not thereupon receive written instructions
from the Issuer (or the Collateral Advisor on behalf of the Issuer) within
thirty (30) Business Days after transfer of such funds to the Expense Reserve
Account, it shall invest and reinvest the funds held in the Expense Reserve
Account, as fully as practicable, but only in Eligible Investments of the type
described in clause (iii) of the definition of “Eligible Investments”, maturing
the Business Day immediately preceding such Payment Date. If, after the
occurrence of an Event of Default, the Issuer shall not have given investment
directions to the Trustee pursuant to Section 4.04(b) for three (3) consecutive
days, the Trustee shall invest and reinvest such Money as fully as practicable,
but only in Eligible Investments of its selection of the type described in
clause (iii) of the definition of “Eligible Investments”, maturing on the
Business Day immediately preceding such Payment Date. All interest and other
income from such investments shall be deposited in the Expense Reserve Account,
any gain realized from such investments shall be credited to the Expense Reserve
Account and any loss resulting from such investments shall be charged to the
Expense Reserve Account. The Trustee shall not in any way be held liable by
reason of any insufficiency of such Expense Reserve Account resulting from any
loss relating to any such Eligible Investment, except with respect to
investments in obligations of the Trustee or any Affiliate thereof.

 

(d)                                 On the Business Day prior to each Payment
Date, the Trustee shall deposit into the Collection Account the balance of the
Expense Reserve Account (including reinvestment income) for distribution in
accordance with the Priority of Payments on the related Payment Date.

 

(e)                                  The Trustee may, from time to time and at
any time, withdraw amounts from the Expense Reserve Account to pay accrued and
unpaid administrative expenses of the Co-Issuers. All amounts remaining on
deposit in the Expense Reserve Account at the time when substantially all of the
Issuer’s assets have been sold or otherwise disposed of will be deposited by the
Trustee into the Collection Account (including reinvestment income) as
Collateral Interest Collections for distribution in accordance with the Priority
of Payments on the immediately succeeding Payment Date.

 

Section 4.05.                             Collateral Account. The Trustee shall,
prior to the Closing Date, establish a single, segregated trust account (or a
subaccount of the Collection Account) which shall be designated as the
“Collateral Account”, which shall be held in the name of the Trustee for the
benefit and on behalf of the Secured Parties and over which the Trustee shall
have exclusive Control and the sole right of withdrawal. Any and all assets or
securities at any time on deposit in, or otherwise to the credit of, the
Collateral Account shall be held in trust by the Trustee for the benefit and on
behalf of the Secured Parties. The only permitted withdrawals from the
Collateral Account shall be in accordance with this Agreement. The Trustee
agrees to give the Issuer prompt notice if the Collateral Account or any funds
on deposit therein, or otherwise to the credit of the Collateral Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall not have any legal, equitable or beneficial
interest in the Collateral Account other than in accordance with this Agreement.
The Collateral Account shall remain at all times with a financial institution
located in the United States having a long-term debt rating of at least “BBB+”
by S&P, at least “Baal” by Moody’s and at least “BBB+” by Fitch and a short-term
debt rating of at least “A-1” by S&P, at least “P-1” by Moody’s and, at least
“F-1” by Fitch.

 

15

--------------------------------------------------------------------------------


 

Section 4.06.                             Reports by Trustee. The Trustee shall
supply, in a timely fashion, to the Co-Issuers, each Hedge Counterparty, the
Principal Paying Agent, each Rating Agency (so long as any Notes are rated by
such Rating Agency), the Initial Purchasers and the Collateral Advisor any
information regularly maintained by the Trustee that each such party may from
time to time request with respect to the Collateral Debt Securities, any Hedge
Agreement, the Collection Account and the Collateral Account and such other
information as is regularly maintained by the Trustee and is reasonably needed
to verify information contained in the Note Report. Additionally, the Trustee
shall promptly provide any other information reasonably available to the Trustee
by reason of its acting as Trustee hereunder and required to be provided by
Section 4.07 or to permit the Collateral Advisor to perform its obligations
under the Collateral Advisory Agreement. The Trustee shall forward to the
Collateral Advisor copies of all notices and other writings received by it from
the issuer of any Collateral Debt Security or from any Clearing Agency with
respect to any Collateral Debt Security advising the holders of such security of
any rights that the holders might have with respect thereto (including, without
limitation, notices of calls and redemptions of securities) as well as all
periodic financial reports received from such issuer and Clearing Agencies with
respect to such issuer. The Trustee shall also cause the amount of interest paid
on the Notes on each Payment Date to be communicated to Euroclear, Clearstream
and the Irish Stock Exchange (as long as any of the Notes are listed thereon) on
or prior to such Payment Date.

 

Section 4.07.                             Accountings.

 

(a)                                  Payment Date Accounting: Note Reports.
Commencing on the Payment Date in September 2004, not later than the Business
Day prior to each Payment Date and after the reconciliation process described in
this Section 4.07(a), the Issuer (or the Collateral Administrator on its behalf)
shall make available on the Collateral Administrator’s website, initially
located at www.cdotrustee.net and deliver by electronic mail to S&P and
otherwise upon request, an account of the amounts that will be paid in
accordance with the Priority of Payments (each, a “Payment Report”). Each
Payment Report shall be delivered to the Collateral Advisor, the Trustee, the
Principal Paying Agent, each Hedge Counterparty, if any, each Rating Agency (so
long as any notes are rated by such Rating Agency), the Initial Purchasers and
the Depository (accompanied by a request that it be transmitted to the Holders
of Notes on the books of the Depository). Not later than the close of business
on each Payment Date commencing on the Payment Date in September 2004, the
Collateral Administrator (on behalf of the Issuer) shall make available on the
Collateral Administrator’s website, initially located at www.cdotrustee.net and
deliver by email to S&P and otherwise upon request, an accounting (each, a “Note
Report”), determined as of the preceding Calculation Date, and deliver the Note
Reports, after the reconciliation process described in this Section 4.07(a), to
the Collateral Advisor, the Issuer, the Trustee, the Principal Paying Agent,
each Hedge Counterparty and the Depository (accompanied by a request that it be
transmitted to the Holders of Notes on the books of the Depository). The
Collateral Advisor shall provide any information reasonably requested by or on
behalf of the Issuer for preparation of a Payment Report or Note Report in
accordance with this Section 4.07(a). Upon receipt of each Payment Report and
each Note Report, the Trustee, in the name and at the expense of the Co-Issuers,
shall notify the Irish Paying Agent, so long as any Notes are listed thereon, of
the aggregate outstanding amount of the Notes of each Class after giving effect
to the principal payments, if any, on the next Payment Date. The Note Report
shall contain the following information:

 

(i)                                     the calculation showing compliance with
each of the Coverage Tests, accompanied by a list setting forth the applicable
maximum or minimum value, percentage or ratio which must be maintained pursuant
to this Agreement with respect to each of the Coverage Tests and a list setting
forth the results of the calculation of each of the Coverage Tests with respect
to the Collateral Debt Securities, the calculation showing whether the S&P CDO
Monitor Test is satisfied (including the weighted average rating, the default
measure, variability measure and correlation measure, the scenario default rate
and/or such other information required to be computed with respect to the S&P
CDO Monitor

 

16

--------------------------------------------------------------------------------


 

Test), and the calculation showing the Weighted Average Moody’s Rating Factor,
the Fitch Weighted Average Rating Factor, the Weighted Average Fixed Rate
Coupon, the Moody’s Diversity Score, the Weighted Average Life, the Moody’s
Recovery Rate and the S&P Minimum Average Recovery Rate;

 

(ii)                                  the estimated remaining average life (on
each asset and on an aggregate basis) of all Collateral Debt Securities;

 

(iii)                               the Applicable Periodic Interest Rate in
respect of each Class of Notes and the amount of Periodic Interest payable to
the Holders of the Notes for such Payment Date (in the aggregate and by Class);

 

(iv)                              the amount (if any) payable to each Hedge
Counterparty pursuant to the related Hedge Agreement;

 

(v)                                 the amount (if any) payable by each Hedge
Counterparty pursuant to the related Hedge Agreement;

 

(vi)                              the Aggregate Fees and Expenses payable on the
next Payment Date on an itemized basis;

 

(vii)                           the Aggregate Fees and Expenses paid during a
period of twelve (12) months ending on the next Payment Date on an itemized
basis;

 

(viii)                        for the Collection Account:

 

(A)                              the Balance on deposit in the Collection
Account at the end of the related Due Period;

 

(B)                                the nature and source of any Collections in
the Collection Account, including Collections received since the date of the
last Note Report;

 

(C)                                the amounts payable from the Collection
Account pursuant to each priority in the Priority of Payments on the next
Payment Date; and

 

(D)                               the Balance remaining in the Collection
Account immediately after all payments and deposits to be made on such Payment
Date;

 

(ix)                                for the Interest Reserve Account:

 

(A)                              the balance on deposit in the Interest Reserve
Account at the end of the related Due Period;

 

(B)                                the amount payable from the Interest Reserve
Account pursuant to the Priority of Payments on the next Payment Date;

 

(C)                                the Interest Reserve Amount to be paid into
the Interest Reserve Account on the next Payment Date; and

 

(D)                               the Balance remaining in the Interest Reserve
Account immediately after all payments and deposits to be made on such Payment
Date;

 

(x)                                   for the Expense Reserve Account,

 

17

--------------------------------------------------------------------------------


 

(A)                              the amount to be paid into the Expense Reserve
Account on the next Payment Date; and

 

(B)                                the Balance remaining in the Expense Reserve
Account immediately after all payments and deposits to be made on such Payment
Date;

 

(xi)                                the Hedge Receipt Amount or the Hedge
Payment Amount for the related Payment Date, and for each Hedge Agreement, the
outstanding notional amount of such Hedge Agreement and the amounts, if any,
scheduled to be received or paid, as the case may be, by the Issuer pursuant to
such Hedge Agreement for the related Payment Date, separately stating the
portion payable under the Priority of Payments;

 

(xii)                             the amount of Excess Funds to be paid to the
Holders of the Class E Subordinate Income Notes on the related Payment Date;

 

(xiii)                          the amount of the Senior Collateral Advisory Fee
and the amount of the Subordinate Collateral Advisory Fee;

 

(xiv)                         the amount of the Deferred Subordinate Collateral
Advisory Fee (including the amounts of the Monitoring Fee and the Senior
Structuring Fee);

 

(xv)                            such other information as the Collateral
Advisor, the Initial Purchasers, the Trustee, S&P, Moody’s or any Hedge
Counterparty may reasonably request;

 

(xvi)                         with respect to each Collateral Debt Security, the
Principal Balance, the annual coupon rate or spread to the relevant floating
rate index, the frequency of coupon payments, the amount of principal payments
received, the maturity date, the issuer, the country in which the issuer is
incorporated or organized, the Moody’s Industry Classification Group, the S&P
Industry Classification Group, the Fitch Industry Classification Group, the S&P
Recovery Rate, the Moody’s Recovery Rate, the S&P Weighted Average Recovery Rate
for each Class of Notes, the Moody’s Rating, the S&P Rating and the Fitch Rating
(provided that if any Moody’s Rating, S&P Rating or Fitch Rating for any
Collateral Debt Security is an “estimated” or “shadow” rating, such rating shall
be identified as “estimated” or “shadow rated”, shall be disclosed with an
asterisk in the place of the applicable estimated or shadow rating and shall
include the date as of which such rating was first provided by Moody’s, S&P or
Fitch, as the case may be, to the Issuer);

 

(xvii)                      the Principal Balance, the annual interest rate, the
maturity date, the Moody’s Rating, the S&P Rating, the Fitch Rating and the
issuer of each Eligible Investment included in the Collateral;

 

(xviii)                   (A) the identity and Principal Balance of each
Collateral Debt Security that became a Credit Risk Security, a Defaulted
Security, an Equity Security, a Written Down Security, a Withholding Tax
Security, a Deferred Interest PIK Bond or, except with respect to Defaulted
Securities, a Collateral Debt Security whose Moody’s Rating has been reduced
below “Ba3” since the last Note Report, (B) the date, as provided by the
Collateral Advisor, on which any Collateral Debt Security became a Credit Risk
Security, a Defaulted Security, an Equity Security, a Written Down Security or a
Withholding Tax Security, (C) the date by which the Issuer or the Collateral
Advisor is required to declare its intention to sell or to hold such Collateral
Debt Security, (D) whether the Collateral Advisor has directed the Issuer to
sell or not to sell such Collateral Debt Security, and (E) the date by which any
such sale must occur;

 

18

--------------------------------------------------------------------------------

 

(xix)                                the identity of each Collateral Debt
Security that was upgraded or downgraded or placed on watch for upgrade or
downgrade by any Rating Agency since the date of the last Note Report; provided
that the identity of each Collateral Debt Security that was upgraded or
downgraded for purposes of this clause 4.07(a)(xix) shall not be obtained from
Bloomberg Financial Markets On-Line Data Retrieval Service or a similar service
and must be obtained from information provided directly by the Rating Agencies;

 

(xx)                                   the Principal Balance and identity of
each Collateral Debt Security that was released for sale indicating the reason
for such sale and the amount and identity of each Collateral Debt Security that
was Granted since the date of the last Note Report;

 

(xxi)                                the identity and Principal Balance of each
Collateral Debt Security that was a Credit Risk Security, a Defaulted Security,
an Equity Security, a Written Down Security, a Withholding Tax Security or a
Deferred Interest PIK Bond or, except with respect to Defaulted Securities, a
Collateral Debt Security whose Moody’s Rating was below “Ba3” as of the last
Note Report and that remains a Credit Risk Security, a Defaulted Security, an
Equity Security, a Written Down Security, a Deferred Interest PIK Bond or a
Collateral Debt Security (other than a Defaulted Security) with a Moody’s Rating
below “Ba3” and the Market Value of each Defaulted Security;

 

(xxii)                             the purchase price of each Pledged Security
Granted and the sale price of each Pledged Security subject to a sale since the
date of the last Note Report; and whether such Pledged Security is a Collateral
Debt Security, an Eligible Investment or proceeds in the Collection Account;

 

(xxiii)                          the amount of Purchased Accrued Interest;

 

(xxiv)                         a description of any transactions with the
Collateral Advisor, the Issuer, the Collateral Administrator and the Collateral
Agent and any Affiliates thereof;

 

(xxv)                            the Class A-1 Note Break-Even Default Rate, the
Class A-2 Note Break- Even Default Rate, the Class B-1 Note Break-Even Default
Rate, the Class B-2 Note Break-Even Default Rate, the Class C-1 Note Break-Even
Default Rate, the Class C-2 Note Break-Even Default Rate and the Class D Note
Break-Even Default Rate;

 

(xxvi)                         the Class A-1 Note Default Differential, the
Class A-2 Note Default Differential, the Class B-1 Note Default Differential,
the Class B-2 Note Default Differential, the Class C-1 Note Default
Differential, the Class C-2 Note Default Differential and the Class D Note
Default Differential;

 

(xxvii)                      the Class A-1 Note Scenario Default Rate, the
Class A-2 Note Scenario Default Rate, the Class B-1 Note Scenario Default Rate,
the Class B-2 Note Scenario Default Rate, the Class C-1 Note Scenario Default
Rate, the Class C-2 Note Scenario Default Rate and the Class D Note Scenario
Default Rate; and

 

(xxviii)                   with respect to the Collateral Debt Securities in the
aggregate, the aggregate principal amount of the Collateral Debt Securities, the
Weighted Average Life, the Weighted Average Fixed Rate Coupon, the Weighted
Average Spread, the S&P Weighted Average Recovery Rate for each Class of Notes,
the Moody’s Diversity Score, the Moody’s Weighted Average Recovery Rate, the
Fitch Weighted Average Rating Factor, the Weighted Average Moody’s Rating
Factor.

 

Upon receipt of each Note Report, the Trustee and the Collateral Advisor shall
compare the information contained therein to the information contained in their
respective records with respect to

 

19

--------------------------------------------------------------------------------


 

the Collateral and shall, within two (2) Business Days after receipt of such
Note Report, notify each of the Issuer, each Hedge Counterparty, the Collateral
Advisor, the Trustee, Moody’s and S&P if the information contained in the Note
Report does not conform to the information maintained by the Trustee or the
Collateral Advisor as applicable, with respect to the Collateral, and detail any
discrepancies. In the event that any discrepancy exists, the Trustee and the
Issuer, or the Collateral Advisor shall attempt to promptly resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within five (5) Business Days after discovery of such discrepancy cause the
Independent Accountants of recognized international reputation to review such
Note Report and the Trustee’s and the Collateral Advisor’s records to determine
the cause of such discrepancy. If such review reveals an error in the Note
Report or the Trustee’s or the Collateral Advisor’s records, the Note Report or
Trustee’s and the Collateral Advisor’s records, as the case may be, shall be
revised accordingly and, as so revised, shall be utilized in making further
calculations.

 

Subject to the terms of this Agreement, the Trustee shall be entitled to rely on
the information supplied by the Collateral Advisor in relation to the
preparation of the Note Report and shall not be liable for the accuracy or
completeness of such information or the lack thereof.

 

(b)                                 Each Note Report sent to any Holder or
beneficial owner of any Note shall contain, or be accompanied by, the following
notice:

 

“The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and the Co-Issuers
have not been registered under the United States Investment Company Act of 1940,
as amended (the “1940 Act”). Each Holder of the Notes, other than those Holders
that are not “U.S. persons” (“U.S. Person”) within the meaning of Regulation S
(“Regulation S”) under the Securities Act and have acquired their Notes outside
the United States pursuant to Regulation S, is required to be (i) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act
(“Qualified Institutional Buyer”) and (ii) a “qualified purchaser” (“Qualified
Purchaser”) within the meaning of Section 2(a)(51) of the 1940 Act that can make
all of the representations in the Trust Deed and the Note Agency Agreement
applicable to a holder that is a U.S. Person. The beneficial interest in the
Notes may only be transferred to a transferee that is a Qualified Institutional
Buyer and a Qualified Purchaser that can make all of the representations in the
Trust Deed and the Note Agency Agreement applicable to a holder that is a U.S.
Person, except that in the case of any such transfer in reliance on Regulation
S, only to a transferee that is not a U.S. Person. The Issuer has the right to
compel any Holder that does not meet the qualifications and the transfer
restrictions set forth in the Trust Deed and the Note Agency Agreement to sell
its interest in the Notes, or may sell such interest on behalf of such owner,
pursuant to the Trust Deed and the Note Agency Agreement.”

 

(c)                                  Additional Reporting Requirements. The
Collateral Advisor on behalf of the Issuer shall provide or cause to be provided
to Fitch the current portfolio of all Collateral Debt Securities in electronic
and modifiable form with the fields listed in Schedule M, no later than the
fifteenth (15th) day of each month.

 

For all Collateral Debt Securities which are not rated by Fitch, the Issuer
shall provide, or cause to be provided to, Fitch with the following:

 

20

--------------------------------------------------------------------------------


 

(i)                                          within thirty (30) days of the
Closing Date for such Collateral Debt Securities held by the Issuer as of the
Closing Date, and within ten (10) Business Days of purchase for all Collateral
Debt Securities purchased subsequent to the Closing Date, the prospectus,
prospectus supplement, offering circular or offering memoranda, as applicable,
and the most recent remittance reports for all such Collateral Debt Securities;
and

 

(ii)                                       ongoing remittance reports for such
Collateral Debt Securities within ten (10) days of receipt of the remittance
report.

 

The information referenced above shall be sent via e-mail to
reporting.abscdo@fitchratings.com or hardcopy to Fitch Ratings, One State Street
Plaza, New York, New York 10004, Attention: Credit Products Surveillance —
Additional Reporting.

 

(d)                                 Payment Date Instructions. The Issuer (or
the Collateral Advisor on behalf of the Issuer) shall by Issuer Order instruct
the Trustee to withdraw on the related Payment Date from the Collection Account,
and to pay or transfer, the amounts set forth in such Note Report in the manner
specified in, and in accordance with, the Priority of Payments. The Issuer will
be deemed to have given such instructions upon the Collateral Advisor’s approval
of the Note Report.

 

(e)                                  Redemption Date Instructions. Not later
than five (5) Business Days after receiving an Issuer Request (executed by the
Issuer or the Collateral Advisor on behalf of the Issuer) requesting information
regarding a redemption of the Notes of a Class as of a proposed Redemption Date
set forth in such Issuer Request, the Collateral Advisor on behalf of the Issuer
shall cause to be computed the following information and the Issuer shall
provide such information in a statement made available to the Co-Issuers, the
Collateral Advisor, the Trustee, the Initial Hedge Counterparty, the Principal
Paying Agent, and delivered by e-mail to each Rating Agency and, so long as the
Notes are listed on the Irish Stock Exchange, the Irish Paying Agent:

 

(i)                                          the aggregate principal amount of
the Notes of the Class or Classes to be redeemed as of such Redemption Date;

 

(ii)                                       the amount of accrued interest due on
such Notes as of the last day of the Periodic Interest Accrual Period
immediately preceding such Redemption Date;

 

(iii)                                    the amount due and payable to the
Initial Hedge Counterparty pursuant to the Initial Hedge Agreement;

 

(iv)                                   the amount due and payable to any other
Hedge Counterparty pursuant to the applicable Hedge Agreement (other than the
Initial Hedge Agreement); and

 

(v)                                      the amount in the Collection Account
available for application to the redemption of such Notes.

 

Section 4.08.                             Release of Securities.

 

(a)                                  Subject to Article VI, the Issuer (or the
Collateral Advisor on behalf of the Issuer) may, by Issuer Order delivered to
the Trustee at least two (2) Business Days prior to the settlement date for any
sale of a security certifying that (i) the Issuer (or the Collateral Advisor on
behalf of the Issuer) has determined that a Collateral Debt Security has become
a Credit Risk Security (which certification shall contain a short statement of
the reason for such determination), a Withholding Tax Security, a Written Down
Security, a Defaulted Security or an Equity Security and, in each case, that the

 

21

--------------------------------------------------------------------------------


 

Issuer (or the Collateral Advisor on behalf of the Issuer) has directed the
Trustee to sell such security pursuant to Section 6.01(a), (ii) the Collateral
Advisor on the Issuer’s behalf has directed the Trustee to sell such security
pursuant to Section 6.01(b), or (iii) the Collateral Advisor on the Issuer’s
behalf has directed the Trustee to sell such security pursuant to
Section 6.01(f), direct the Trustee to release such security and, upon receipt
of such Issuer Order, the Trustee shall release any such security from the Lien
of this Agreement and deliver any such security, if in physical form, duly
endorsed to the broker or purchaser designated in such Issuer Order or, if such
security is a Clearing Corporation Security, cause an appropriate transfer
thereof to be made, in each case against receipt of the sales price therefor as
set forth in such Issuer Order; provided, however, that the Trustee may deliver
any such security in physical form for examination in accordance with street
delivery custom.

 

(b)                                 If no Event of Default has occurred and is
continuing and subject to Article VI, the Issuer (or the Collateral Advisor on
behalf of the Issuer) may, by Issuer Order delivered to the Trustee at least two
(2) Business Days prior to the date set for redemption or payment in full of a
Collateral Debt Security and certifying that such security is being redeemed or
paid in full, direct the Trustee or at the Trustee’s instructions, the
Accountholder to release any such security from the Lien of this Agreement and
deliver such security, if in physical form, duly endorsed, or, if such security
is a Clearing Corporation Security, to cause it to be presented to the
appropriate paying agent therefor on or before the date set for redemption or
payment, in each case against receipt of the redemption price or payment in full
thereof.

 

(c)                                  If no Event of Default has occurred and is
continuing and subject to Article VI, the Issuer (or the Collateral Advisor on
behalf of the Issuer) may, by Issuer Order delivered to the Trustee at least two
(2) Business Days prior to the date set for an exchange, tender or sale,
certifying that a Collateral Debt Security is subject to an Offer and setting
forth in reasonable detail the procedure for response to such Offer, direct the
Trustee, or at the Trustee’s instructions, the Accountholder to release any such
security from the Lien of this Agreement and deliver such security, if in
physical form, duly endorsed, or, if such security is a Clearing Corporation
Security, to cause it to be delivered, in accordance with such Issuer Order, in
each case against receipt of payment therefor.

 

(d)                                 The Trustee shall, upon receipt of an Issuer
Order at such time as there are no Notes Outstanding and all obligations of the
Co-Issuers to the Secured Parties have been satisfied, release the Collateral
from the Lien of this Agreement.

 

Section 4.09.                             Reports by Independent Accountants.

 

(a)                                  On the Closing Date, the Issuer (or the
Collateral Advisor on behalf of the Issuer) shall appoint a firm of Independent
certified public accountants of recognized international reputation for purposes
of preparing and delivering the reports or certificates of such accountants
required by this Agreement. Upon any removal of or resignation by such firm, the
Issuer (or the Collateral Advisor on behalf of the Issuer) shall promptly
appoint by Issuer Order delivered to the Trustee, each Hedge Counterparty and
each Rating Agency, a successor thereto that shall also be a firm of Independent
certified public accountants of recognized international reputation. If the
Issuer (or the Collateral Advisor on behalf of the Issuer) shall fail to appoint
a successor to a firm of Independent certified public accountants which has
resigned within thirty (30) days after such resignation, the Issuer (or the
Collateral Advisor on behalf of the Issuer ) shall promptly notify each of the
Trustee and each Hedge Counterparty of such failure. If the Issuer (or the
Collateral Advisor on behalf of the Issuer ) shall not have appointed a
successor within ten (10) days thereafter, the Trustee shall promptly appoint a
successor firm of Independent certified public accountants of recognized
international reputation. The fees of such Independent certified public
accountants and its successor shall be payable by the Issuer in accordance with
the Priority of Payments. Any engagement letter appointing such Independent
certified accountants

 

22

--------------------------------------------------------------------------------


 

shall contain appropriate limited recourse and non-petition language as against
the Issuer equivalent to that contained in this Agreement.

 

(b)                                 No later than five (5) Business Days after
the Closing Date, the Issuer shall deliver to each Rating Agency an agreed upon
procedures letter from an Independent certified public accountant appointed by
the Issuer in relation to the Issuer’s compliance with its obligations under
this Agreement and the Trust Deed. On or before each of the Closing Date and the
Effective Date, the Issuer shall cause such Independent certified public
accountant to deliver to each Rating Agency a report containing (i) a statement
that the agreed upon procedures have been completed and (ii) such accountant’s
findings with respect to the Issuer’s compliance with its obligations under this
Agreement and the Trust Deed. All expenses relating to the engagement of
Independent certified public accountants for the performance of services set
forth in this Section 4.09(b) shall be borne by the Issuer.

 

Section 4.10.                             Reports to Rating Agencies. In
addition to the information and reports specifically required to be provided to
S&P, Moody’s and Fitch pursuant to the terms of this Agreement, the Issuer (or
the Collateral Advisor on behalf of the Issuer) shall provide S&P, Moody’s and
Fitch with all information or reports delivered to the Trustee hereunder, and
such additional information as any Rating Agency may from time to time
reasonably request in order to maintain its then-current rating of the Notes and
the Issuer determines in its reasonable discretion may be obtained and provided
without unreasonable burden or expense. The Issuer (or the Collateral Advisor on
behalf of the Issuer) shall promptly notify the Trustee in writing if the rating
on any Class of Notes has been, or it is known by the Issuer that such rating
will be, changed or withdrawn. Upon receipt of such notice, the Trustee, in the
name and at the expense of the Co-Issuers, shall notify the Irish Paying Agent,
so long as any Notes are listed thereon, of any reduction or withdrawal in the
rating of such Notes.

 

Section 4.11.                             Notices of Noteworthy Events. The
Issuer shall provide each Rating Agency notice of the following events:
(a) removal of the Collateral Advisor pursuant to the terms of the Collateral
Advisory Agreement and the Trustee pursuant to the terms of the Trust Deed,
(b) appointment of any successor investment adviser pursuant to the terms of the
Collateral Advisory Agreement and any successor trustee pursuant to the terms of
the Trust Deed, (c) any delegation of duties by the Collateral Advisor under the
Collateral Advisory Agreement and by the Trustee under the Trust Deed, (d) any
modification of, or amendment to, the organizational documents of the Issuer and
the Co-Issuer, (e) any other event of a similar nature as set forth in clauses
(a), (b), (c) and (d) of this Section 4.11, (f) any redemption of any Class of
Notes and (g) any termination of any party to a Transaction Document.

 

Section 4.12.                             Amendments to the Transaction
Documents. The Issuer shall only consent to any modification of any Transaction
Document in accordance with the amendment provisions of such Transaction
Document and shall only consent to a modification of any organizational document
of the Issuer or the Co-Issuer after it has received a Rating Agency
Confirmation with respect to such modification of such organizational document.
The Issuer shall not amend this Agreement or any related defined terms in the
Glossary pursuant to Section 11.01 until after it has received Rating Agency
Confirmation with respect to such amendment.

 

ARTICLE V

 

PRIORITY OF PAYMENTS

 

Section 5.01.                             Disbursements of Money from Collection
Account.

 

(a)                                  On any Payment Date that is not a
Redemption Date or a Payment Date following the occurrence and continuation of
an acceleration of the Rated Notes in connection with an

 

23

--------------------------------------------------------------------------------


 

Event of Default, in accordance with the Payment Report prepared by the
Collateral Administrator as of the last day of the Due Period preceding such
Payment Date, Collateral Interest Collections and Collateral Principal
Collections, to the extent of Available Funds in the Collection Account, will be
applied by the Trustee in the following order of priority (the “Priority of
Payments”); provided that with respect to clauses (i) through (xxv) (excluding
clause (xxii)) below, such application will be made, first, from Collateral
Interest Collections and then, to the extent Collateral Interest Collections are
not sufficient for such payments, from Collateral Principal Collections (subject
to the limitations described herein); provided, further, that Collateral
Principal Collections so applied will exclude (i) Sale Proceeds in connection
with the sale of any Temporary Ramp-Up Securities reinvested in Fixed Rate
Collateral Debt Securities, or up to U.S.$500,000 of such Sale Proceeds
reinvested in other Substitute Collateral Debt Securities, during the Ramp-Up
Period and (ii) and aggregate amount, not to exceed 10% of the CDS Principal
Balance as of the Effective Date, consisting of (A) Collateral Principal
Collections received during the Ramp-Up Period, (B) Prepaid Collateral Principal
Collections received on or prior to the third anniversary of the Effective Date
and (C) Sale Proceeds in connection with the sale of any Defaulted Securities,
Equity Securities, Credit Risk Securities, Written Down Securities and
Withholding Tax Securities, in each case that are reinvested in Substitute
Collateral Debt Securities in accordance with the Security Agreement during the
applicable periods within which any such Collateral Principal Collections and
Sale Proceeds are eligible for such reinvestment:

 

(i)                                          to pay, in the following order
(a) taxes and filing fees and registration fees (including, without limitation,
annual return fees) payable by the Co-Issuers, if any; and then, (b) the amount
of any due and unpaid Trustee Fee and, then, the amount of any due and unpaid
fees to the Administrator; and then, (c) the amount of any due and unpaid
Trustee Expenses and, then, (d) the amount of any due and unpaid fees and
expenses of the Rating Agencies, and, then, (e) the amount of any due and unpaid
Collateral Administrator Expenses and, then, (f) the amount of any due and
unpaid expenses of the Administrator and any due and unpaid Administrative
Expenses not included in (c), (d) and (e) above, including amounts payable to
the Collateral Advisor under the Collateral Advisory Agreement; and then, (g) to
deposit to the Expense Reserve Account the amount needed to bring the amount on
deposit therein to U.S.$25,000 (unless the Collateral Advisor directs that a
lesser amount be deposited to the Expense Reserve Account); provided that the
cumulative amount paid under (c) through (g) (excluding any Administrative
Expenses due or accrued with respect to the actions taken on or prior to the
Closing Date and accounting fees that the Trustee is required to pay (other than
certain accountants’ fees related to annual reviews) and fees the Trustee pays
in connection with any Events of Default and any default of the Collateral Debt
Securities) may not exceed U.S.$235,000 in the aggregate in any consecutive
12-month period;

 

(ii)                                       to pay the Senior Collateral Advisory
Fee with respect to such Payment Date and any Senior Collateral Advisory Fee
with respect to a previous Payment Date that was not paid on a previous Payment
Date;

 

(iii)                                    to pay any Hedge Counterparty, any
amounts due to such Hedge Counterparty under any Hedge Agreement, pro rata,
including any termination payments other than any termination payments payable
under clause (xxi) below;

 

(iv)                                   to pay Periodic Interest on the Class A-1
Notes and any Defaulted Interest and any interest thereon;

 

(v)                                      to pay Periodic Interest on the
Class A-2 Notes and any Defaulted Interest and any interest thereon;

 

24

--------------------------------------------------------------------------------


 

(vi)                                   if either of the Class A Coverage Tests
is not satisfied as of the preceding Calculation Date, to pay principal of the
Class A-1 Notes then Outstanding until such Class A Coverage Test is satisfied
as of such Calculation Date or until the Class A-1 Notes are paid in full, and
then to pay principal of the Class A-2 Notes then Outstanding until such Class A
Coverage Test is satisfied as of such Calculation Date or until the Class A-2
Notes are paid in full; provided that for purposes of determining if the Class A
Principal Coverage Test is satisfied, the denominator of the Class A Principal
Coverage Ratio shall be calculated after giving effect to any payments of
principal on the Class A Notes to be made pursuant to this clause (vi);
provided, further, that the numerator of the Class A Principal Coverage Ratio
shall be calculated after giving effect to (a) any Collateral Principal
Collections to be applied pursuant to clauses (i) through (v) above and (b) any
Collateral Principal Collections to be applied pursuant to this clause (vi);

 

(vii)                                to pay Periodic Interest on the Class B-1
Notes and any Defaulted Interest on the Class B-1 Notes and any interest
thereon;

 

(viii)                             if a Ratings Confirmation Failure occurs, on
each Payment Date commencing with the Payment Date immediately following the
Effective Date, to pay principal on the Class A-1 Notes, the Class A-2 Notes,
the Class B-1 Notes, the Class B-2 Notes, the Class C-1 Notes, the Class C-2
Notes and the Class D Notes, in that order, in the amounts necessary for each
Rating Agency to confirm its respective ratings of the Notes assigned on the
Closing Date or until each Class of Notes is paid in full;

 

(ix)                                     to pay, from Collateral Interest
Collections (if any), an amount equal to the Interest Reserve Amount for deposit
into the Interest Reserve Account;

 

(x)                                        to pay Periodic Interest on the
Class B-2 Notes and, if no Class A Notes and no Class B-1 Notes are Outstanding,
any Defaulted Interest on the Class B-2 Notes and any interest thereon; provided
that if any Class A Notes or Class B-1 Notes are Outstanding, no Collateral
Principal Collections shall be applied pursuant to this clause (x);

 

(xi)                                     if either of the Class B Coverage Tests
is not satisfied as of the preceding Calculation Date to pay principal
(including any Class B-2 Cumulative Applicable Periodic Interest Shortfall
Amount) of the most senior Class of Notes then Outstanding until such Class B
Coverage Test is satisfied as of such Calculation Date or until such most senior
Class of Notes is paid in full, and then to pay principal of the next most
senior Class of Notes Outstanding until such Class B Coverage Test is satisfied
as of such Calculation Date or until such next most senior Class of Notes is
paid in full and so on, until such Class B Coverage Test is satisfied or until
the Class B-1 Notes and then the Class B-2 Notes, in that order, are paid in
full; provided that for purposes of determining if the Class B Principal
Coverage Test is satisfied, the denominator of the Class B Principal Coverage
Ratio shall be calculated after giving effect to any payments of principal on
the Notes made pursuant to clause (vi) above and pursuant to this clause (x) on
the related Payment Date; provided, further, that for purposes of determining if
the Class B Principal Coverage Test is satisfied, the numerator of the Class B
Principal Coverage Ratio shall be calculated after giving effect to (a) any
Collateral Principal Collections to be applied pursuant to clauses (i) through
(ix) above and (b) any Collateral Principal Collections to be applied to the
Notes pursuant to this clause (x) on the related Payment Date; and provided,
further, that with respect to the Class B-2 Notes, payment of principal not
constituting Class B-2 Cumulative Applicable Periodic Interest Shortfall Amount
shall be paid before principal constituting Class B-2 Cumulative Applicable
Periodic Interest Shortfall Amount, if any, for the Class B-2 Notes;

 

25

--------------------------------------------------------------------------------


 

(xii)                                  to pay the Class B-2 Cumulative
Applicable Periodic Interest Shortfall Amount, if any; provided that if any
Class A Notes or Class B-1 Notes are Outstanding, no Collateral Principal
Collections shall be applied pursuant to this clause (xii);

 

(xiii)                               to pay Periodic Interest on the Class C-1
Notes and, if no Class A Notes and no Class B Notes are Outstanding, any
Defaulted Interest on the Class C-1 Notes and any interest thereon; provided
that if any Class A Notes or Class B Notes are Outstanding, no Collateral
Principal Collections shall be applied pursuant to this clause (xiii);

 

(xiv)                              to pay Periodic Interest on the Class C-2
Notes and, if no Class A Notes, no Class B Notes and no Class C-1 Notes are
Outstanding, any Defaulted Interest on the Class C-2 Notes and any interest
thereon; provided that if any Class A Notes, Class B Notes or Class C-1 Notes
are Outstanding, no Collateral Principal Collections shall be applied pursuant
to this clause (xiv);

 

(xv)                                 if either of the Class C Coverage Tests is
not satisfied as of the preceding Calculation Date to pay principal (including
any Class B-2 Cumulative Applicable Periodic Interest Shortfall Amount,
Class C-1 Cumulative Applicable Periodic Interest Shortfall Amount or Class C-2
Cumulative Applicable Periodic Interest Shortfall Amount, as applicable) of the
most senior Class of Notes then Outstanding until such Class C Coverage Test is
satisfied as of such Calculation Date or until such most senior Class of Notes
is paid in full, and then to pay principal of the next most senior Class of
Notes Outstanding until such Class C Coverage Test is satisfied as of such
Calculation Date or until such next most senior Class of Notes is paid in full
and so on, until such Class C Coverage Test is satisfied or until the Class C-1
Notes and then the Class C-2 Notes, in that order, are paid in full; provided
that for purposes of determining if the Class C Principal Coverage Test is
satisfied, the denominator of the Class C Principal Coverage Ratio shall be
determined after giving effect to any payments of principal on the Notes
pursuant to clauses (vi), (vii) and (x) above and pursuant to this clause (xiv)
on the related Payment Date; provided, further, that for purposes of determining
if the Class C Principal Coverage Test is satisfied, the numerator of the
Class C Principal Coverage Ratio shall be calculated after giving effect to
(a) any Collateral Principal Collections to be applied pursuant to clauses
(i) through (xiii) above and (b) any Collateral Principal Collections to be
applied to the Notes pursuant to this clause (xiv) on the related Payment Date;
and provided, further, that with respect to (a) the Class B Notes, payment of
principal not constituting Class B-2 Cumulative Applicable Periodic Interest
Shortfall Amount shall be paid before principal constituting Class B-2
Cumulative Applicable Periodic Interest Shortfall Amount, if any; (b) the
Class C-1 Notes, payment of principal not constituting Class C-1 Cumulative
Applicable Periodic Interest Shortfall Amount shall be paid before principal
constituting the Class C-1 Cumulative Applicable Periodic Interest Shortfall
Amount, if any; and (c) the Class C-2 Notes, payment of principal not
constituting Class C-2 Cumulative Applicable Periodic Interest Shortfall Amount
shall be paid before principal constituting Class C-2 Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(xvi)                              to pay the Class C-1 Cumulative Applicable
Periodic Interest Shortfall Amount, if any; provided that if any Class A Notes
or Class B Notes are Outstanding, no Collateral Principal Collections shall be
applied pursuant to this clause (xvi);

 

(xvii)                           to pay the Class C-2 Cumulative Applicable
Periodic Interest Shortfall Amount, if any; provided that if any Class A Notes,
Class B Notes or Class C-1 Notes are Outstanding, no Collateral Principal
Collections shall be applied pursuant to this clause (xvii);

 

(xviii)                        to pay Periodic Interest on the Class D Notes
and, if no Class A Notes, no Class B Notes and no Class C Notes are Outstanding,
any Defaulted Interest on the Class D Notes and any interest thereon; provided
that if any Class A Notes, Class B Notes or Class C Notes are Outstanding, no
Collateral Principal Collections shall be applied pursuant to this clause
(xviii);

 

26

--------------------------------------------------------------------------------

 

(xix)                                if either of the Class D Coverage Tests is
not satisfied as of the preceding Calculation Date to pay principal (including
any Class B-2 Cumulative Applicable Periodic Interest Shortfall Amount,
Class C-1 Cumulative Applicable Periodic Interest Shortfall Amount, Class C-2
Cumulative Applicable Periodic Interest Shortfall Amount or Class D Cumulative
Applicable Periodic Interest Shortfall Amount, as applicable) of the most senior
Class of Notes then Outstanding until such Class D Coverage Test is satisfied as
of such Calculation Date or until such most senior Class of Notes is paid in
full, and then to pay principal of the next most senior Class of Notes
Outstanding until such Class D Coverage Test is satisfied as of such Calculation
Date or until such next most senior Class of Notes is paid in full and so on,
until such Class D Coverage Test is satisfied or until the Class D Notes are
paid in full; provided that for purposes of determining if the Class D Principal
Coverage Test is satisfied, the denominator of the Class D Principal Coverage
Ratio shall be determined after giving effect to any payments of principal on
the Notes pursuant to clauses (vi), (vii) (x) and (xiv) above and pursuant to
this clause (xviii) on the related Payment Date; provided, further, that for
purposes of determining if the Class D Coverage Test is satisfied, the numerator
of the Class D Principal Coverage Ratio shall be calculated after giving effect
to (a) any Collateral Principal Collections to be applied pursuant to clauses
(i) through (xvii) above and (b) any Collateral Principal Collections to be
applied to the Notes pursuant to this clause (xviii) on the related Payment
Date; and provided, further, that with respect to (a) the Class B-2 Notes,
payment of principal not constituting the Class B-2 Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class B-2 Cumulative Applicable Periodic Interest Shortfall Amount, if any;
(b) the Class C-1 Notes, payment of principal not constituting the Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount shall be paid before
principal constituting the Class C-1 Cumulative Applicable Periodic Interest
Shortfall Amount, if any; (c) the Class C-2 Notes, payment of principal not
constituting the Class C-2 Cumulative Applicable Periodic Interest Shortfall
Amount shall be paid before principal constituting the Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount, if any; and (d) the Class D
Notes, payment of principal not constituting the Class D Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class D Cumulative Applicable Periodic Interest Shortfall Amount, if any;

 

(xx)                                   to pay the Class D Cumulative Applicable
Periodic Interest Shortfall Amount, if any; provided that if any Class A Notes,
Class B Notes or Class C Notes are Outstanding, no Collateral Principal
Collections shall be applied pursuant to this clause (xx);

 

(xxi)                                to pay, in the following order, (a) the
principal of the Class A-1 Notes until paid in full and then (b) the principal
of the Class A-2 Notes until paid in full and then (c) the principal of the
Class B-1 Notes until paid in full and then (d) the principal of the Class B-2
Notes until paid in full and then (e) the principal of the Class C-1 Notes until
paid in full and then (f) the principal of the Class C-2 Notes until paid in
full and then (g) the principal of the Class D Notes until paid in full;
provided that items (a) through (g) shall be payable in an aggregate amount
equal on any Payment Date to the lesser of (1) the amount of Collateral
Principal Collections received during the related Due Period and (2) the amount
of Available Funds then remaining in the Collection Account;

 

(xxii)                             to pay termination payments payable to any
Hedge Counterparty upon the termination of the related Hedge Agreement, pro
rata, if such termination occurred solely as the result of an event of default
or a termination event with respect to the Hedge Counterparty as Defaulting
Party or sole Affected Party, as the case may be;

 

(xxiii)                          to pay, in the following order, (a) any due and
unpaid Trustee Fee, Trustee Expenses and Collateral Administrator Expenses,
including amounts payable to the Collateral Advisor under the Collateral
Advisory Agreement, in each case, in the same order of priority as provided in
clause (i) above and to the extent not paid in full under clause (i) above, and
(b) on a pro rata basis, any

 

27

--------------------------------------------------------------------------------


 

due and unpaid expenses and other liabilities of the Co-Issuers to the extent
not paid under clause (i) above, whether as a result of an amount limitation
imposed thereunder or otherwise;

 

(xxiv)                         to pay the Subordinate Collateral Advisory Fee
with respect to such Payment Date and any due and unpaid Subordinate Collateral
Advisory Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date;

 

(xxv)                            after the Payment Date occurring in June 2016,
to pay from remaining Collateral Interest Collections on any Payment Date the
principal on the Class D Notes, until paid in full, then the principal on the
Class C-2 Notes, until paid in full, then the principal of the Class C-1 Notes,
until paid in full, then the principal on the Class B-2 Notes, until paid in
full, then the principal on the Class B-1 Notes, until paid in full, then the
principal on the Class A-2 Notes until paid in full and then the principal on
the Class A-1 Notes until paid in full; and

 

(xxvi)                         all Excess Funds for payment to the Holders of
the Class E Subordinate Income Notes.

 

(b)                                 Notwithstanding the foregoing, on any
Redemption Date or Auction Call Redemption Date, the Trustee shall pay, from the
Collection Account, in the following order: (i) the amounts set forth in clauses
(i), (ii) and (iii) of the Priority of Payments, (ii) the Redemption Price of
each Class of Notes in accordance with the Priority of Payments and (iii) the
amounts set forth in clauses (xxi)  through (xxiv) of the Priority of Payments.

 

(c)                                  Notwithstanding Section 5.01(a), if an
acceleration of maturity has occurred and is continuing in connection with an
Event of Default, on the date or dates determined by the Trustee, the Trustee
shall pay, from all collections from, and proceeds of the sale or liquidation
of, the Collateral, in the following order: (i) amounts corresponding to the
amounts set forth in clauses (i), (ii) and (iii) of the Priority of Payments,
(ii) the Periodic Interest on the Class A-1 Notes and then on the Class A-2
Notes and any Defaulted Interest on such Class A Notes and then principal on the
Class A-1 Notes until paid in full and then principal on the Class A-2 Notes
until paid in full, (iii) the Periodic Interest on the Class B-1 Notes and any
Defaulted Interest on the Class B-1 Notes and then principal on the Class B-1
Notes until paid in full, (iv) the Periodic Interest on the Class B-2 Notes and
any Defaulted Interest on the Class B-2 Notes and then principal on the
Class B-2 Notes until paid in full, (v) the Periodic Interest on the Class C-1
Notes and any Defaulted Interest on the Class C-1 Notes and then principal on
the Class C-1 Notes (including Class C-1 Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full, (vi) the Periodic Interest on the
Class C-2 Notes and any Defaulted Interest on the Class C-2 Notes and then
principal on the Class C-2 Notes and Class C-2 Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full, (vii) the Periodic
Interest on the Class D Notes and any Defaulted Interest on the Class D Notes
and then principal on the Class D Notes (including Class D Cumulative Applicable
Periodic Interest Shortfall Amount, if any) until paid in full, (viii) amounts
corresponding to the amounts set forth in clauses (xx) through (xxiv) of the
Priority of Payments and (viii) any remaining amounts to the Holders of the
Class E Subordinate Income Notes.

 

Section 5.02.                             Additional Provisions.

 

(a)                                  (1)                                  On the
applicable Stated Maturity Date of the Notes, the Issuer (or the Collateral
Advisor acting pursuant to the Collateral Advisory Agreement on behalf of the
Issuer) shall direct the Trustee in writing to (and the Trustee shall, in the
manner so directed by the Collateral Advisor on behalf of the Issuer) liquidate
any remaining Collateral Debt Securities and any Hedge Agreements (for value on
the applicable Stated Maturity Date of the Notes) and deposit the proceeds
thereof, if any, in the Collection Account. On the applicable Stated Maturity
Date of the Notes, all net proceeds from such

 

28

--------------------------------------------------------------------------------


 

liquidation and all available Cash, after the payment of the amounts referred to
in clauses (i) through (xxv) of the Priority of Payments in the order set forth
therein, shall be distributed to the Holders of the Class E Subordinate Income
Notes.

 

(2)                                  Upon any Redemption or Auction Call
Redemption, the Issuer (or the Collateral Advisor acting pursuant to the
Collateral Advisory Agreement on behalf of the Issuer) shall direct the Trustee
in writing to (and the Trustee shall, in the manner so directed by the
Collateral Advisor) liquidate any remaining Collateral Debt Securities and any
Hedge Agreements (for value on the date of such Redemption or Auction Call
Redemption, as the case may be) and deposit the proceeds thereof, if any, in the
Collection Account.

 

(b)                                 If on any Payment Date the amount available
in the Collection Account from amounts received in the related Due Period is
insufficient to make the full amount of the disbursements required by the
statements furnished by the Issuer pursuant to Section 4.07(a), the Trustee
shall make the disbursements called for in the order and according to the
Priority of Payments set forth under Section 5.01(a), subject to Section 7.01,
to the extent funds are available therefor.

 

(c)                                  In the event that any Hedge Counterparty
defaults in the payment of its obligations to the Issuer under the relevant
Hedge Agreement on any date when such amount was due and payable, the Trustee
shall make a demand on such Hedge Counterparty or any guarantor, if applicable,
demanding payment by 12:30 p.m. on the Business Day following such date. The
Trustee shall give notice to the Collateral Advisor, S&P and the Issuer and the
Trustee shall deliver such notice to the Noteholders upon the continuing failure
by such Hedge Counterparty to perform its obligations during the same Business
Day following a demand made by the Trustee on such Hedge Counterparty, and shall
take such action with respect to such continuing failure directed to be taken by
the Collateral Advisor on behalf of the Issuer.

 

(d)                                 Notwithstanding any provision to the
contrary contained herein, the provisions of Articles II and VII and the other
provisions hereof are subject to the Priority of Payments specified in this
Article V, and, in the event of any inconsistency between the provisions of
Article II, Article VII or the other provisions hereof and the Priority of
Payments, the Priority of Payments will control.

 

(e)                                  As a condition to the payment of principal
and interest on any Note without U.S. federal back-up withholding, the Issuer
shall require the delivery of properly completed and signed applicable U.S.
federal income tax certifications (generally, an Internal Revenue Service
Form W-9 (or applicable successor form) in the case of a person that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code or
an Internal Revenue Service Form W-8BEN (or applicable successor form) in the
case of a person that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code) from each beneficial owner of the Notes.

 

ARTICLE VI

 

PURCHASE, SALE AND REINVESTMENT OF COLLATERAL DEBT SECURITIES

 

Section 6.01.                             Sale of Collateral Debt Securities.

 

(a)                                  Subject to the satisfaction of the
conditions specified in Section 4.08 as applicable, if the Collateral Advisor,
on behalf of the Issuer, pursuant to this Section 6.01 and Section 6.02, shall
direct the Trustee to sell any Temporary Ramp-Up Security, Defaulted Security,
Equity Security, Credit Risk Security, Written Down Security or Withholding Tax
Security, the Trustee

 

29

--------------------------------------------------------------------------------


 

shall sell in the manner directed by the Collateral Advisor, any Temporary
Ramp-Up Security, Defaulted Security, Equity Security, Credit Risk Security,
Written Down Security or Withholding Tax Security.

 

(b)                                 During the Ramp-Up Period, and in any event,
no later than the Effective Date, the Collateral Advisor shall direct the Issuer
to sell or otherwise dispose of all Temporary Ramp-Up Securities. Sale Proceeds
received with respect to Temporary Ramp-Up Securities shall be reinvested only
in Ramp-Up Collateral Debt Securities that are Fixed Rate Collateral Debt
Securities, provided that any Sale Proceeds received with respect to Temporary
Ramp-Up Securities that are not reinvested in Fixed Rate Collateral Debt
Securities, other than not more than U.S.$500,000 of such Sale Proceeds that may
be reinvested in Substitute Collateral Debt Securities that are not Fixed Rate
Collateral Debt Securities, shall be treated as Collateral Principal Collections
and shall be applied by the Issuer to the making of payments on the Notes,
subject to and in accordance with the Priority of Payments, on the Payment Date
immediately following the Effective Date.

 

(c)                                  The Collateral Advisor shall direct the
Issuer to sell or otherwise dispose of any Collateral Debt Security that is an
Equity Security as soon as practicable after such Collateral Debt Security
becomes an Equity Security. The Collateral Advisor may direct the Issuer to sell
or otherwise dispose of all or a portion of any Collateral Debt Security that is
a Defaulted Security, a Written Down Security or a Withholding Tax Security;
provided that the Collateral Advisor shall have (i) certified that such
Collateral Debt Security is a Defaulted Security, a Written Down Security or a
Withholding Tax Security and (ii) declared within five (5) Business Days
following such Collateral Debt Security becoming a Defaulted Security, a Written
Down Security or a Withholding Tax Security whether it has elected to direct the
Issuer to sell or otherwise dispose of all or a specified portion of such
Collateral Debt Security. No such sale or other disposition is permitted for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes, or if the Issuer or the Collateral Advisor believes that any such
sale or other disposition would not result in the reduction or withdrawal of the
then-current rating on any Class of Rated Notes by any Rating Agency. If the
Collateral Advisor elects to direct the Issuer to sell or otherwise dispose of
any Defaulted Security, Written Down Security or Withholding Tax Security as
described above, such Collateral Debt Security (or specified portion thereof) is
required to be sold or otherwise disposed of within twelve (12) months following
such election. If the Collateral Advisor does not elect within such five
(5) Business Days to direct the Issuer to sell or otherwise dispose of any
Defaulted Security, Written Down Security or Withholding Tax Security, such
Collateral Debt Security shall not be sold or otherwise disposed of and shall
remain part of the Collateral. Any decision by the Collateral Advisor to sell or
not to sell any Collateral Debt Security within five (5) Business Days of such
Collateral Debt Security first becoming either a Defaulted Security or a Written
Down Security or a Withholding Tax Security shall not thereafter be changed by
the Collateral Advisor or the Issuer for any reason.

 

(d)                                 The Collateral Advisor may direct the Issuer
to sell or otherwise dispose of all or any portion of any Collateral Debt
Security that is a Credit Risk Security; provided that the Collateral Advisor
shall have (i) certified that a Credit Risk Event has occurred and (ii) declared
within five (5) Business Days following the occurrence of any such Credit Risk
Event that it has elected to direct the Issuer to sell or otherwise dispose of
all or a portion of such Collateral Debt Security. No such sale or other
disposition is permitted for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes, or if the Issuer or the
Collateral Advisor believes that any such sale or other disposition would result
in the reduction or withdrawal of the then-current rating on any Class of Rated
Notes by any Rating Agency. If the Collateral Advisor elects to direct the
Issuer to sell or otherwise dispose of any Credit Risk Security as described
above, such Collateral Debt Security is required to be sold or otherwise
disposed of as soon as reasonably practicable and in any event within 30 days
following such election. If the Collateral Advisor does not elect within such
five (5) Business Days following any Credit Risk Event to direct the Issuer to
sell or otherwise dispose of any Collateral Debt Security, such

 

30

--------------------------------------------------------------------------------


 

Credit Risk Security shall not be sold or otherwise disposed of and shall remain
part of the Collateral, unless a subsequent Credit Risk Event occurs with
respect to such Collateral Debt Security and the Collateral Advisor shall have
made the certifications and declarations described above.

 

(e)                                  In the event of a Redemption or Auction
Call Redemption, the Collateral Advisor shall direct the Trustee to sell
Collateral Debt Securities without regard to the foregoing limitations; provided
that the Sale Proceeds therefrom and other amounts available therefor will be at
least sufficient to pay certain expenses, including all amounts due under any
Hedge Agreements, and redeem, in whole but not in part, the Notes at the
applicable Redemption Prices; and provided, further, that such Sale Proceeds are
used to make such a Redemption or Auction Call Redemption.

 

(f)                                    The Collateral Advisor shall sell any
Collateral Debt Security pursuant to this Section 6.01 only at a price that, in
its judgment, is not substantially less than the market value of such Collateral
Debt Security at the time of such sale.

 

(g)                                 Any Sale Proceeds not reinvested in
accordance with Article VI shall be Collateral Principal Collections and shall
be applied by the Issuer to the making of payments on the Notes, subject to and
in accordance with the Priority of Payments.

 

Section 6.02.                             Eligibility Criteria, Ramp-Up Criteria
and Replacement Criteria.

 

(a)                                  Eligibility Criteria. Except as provided
below, a Collateral Debt Security shall be eligible for purchase by the Issuer
and pledged to the Trustee if it meets the following eligibility criteria
(collectively, the “Eligibility Criteria”):

 

(i)                                     it is issued by an issuer incorporated
or organized under the laws of the United States, the Bahamas, Bermuda, the
Cayman Islands, the British Virgin Islands, the Netherlands Antilles, Jersey,
Guernsey or Luxembourg or, it is issued by a Qualifying Foreign Obligor;

 

(ii)                                  it is U.S. Dollar-denominated, and it is
not convertible into, or payable in, any other currency;

 

(iii)                               it is one of the Specified Types of
Collateral Debt Securities;

 

(iv)                              it has a Moody’s Rating, an S&P Rating (which
rating does not include a “p”, “pi”, “q”, “t” or “r” subscript) and a Fitch
Rating;

 

(v)                                 the acquisition, ownership, enforcement and
disposition of such security will not cause the Issuer to be treated as engaged
in a U.S. trade or business for U.S. federal income tax purposes or otherwise to
be subject to tax on a net income basis in any jurisdiction outside the Issuer’s
jurisdiction of incorporation;

 

(vi)                              the payments on such security are not subject
to withholding tax unless the issuer thereof or the obligor thereon is required
to make additional payments sufficient to cover any withholding tax imposed at
any time on payments made to the Issuer with respect thereto;

 

(vii)                           its acquisition would not cause the Issuer or
the pool of Collateral to be required to register as an investment company under
the Investment Company Act;

 

(viii)                        it is not a security that is ineligible under its
Underlying Instruments to be purchased by the Issuer and pledged to the Trustee;

 

31

--------------------------------------------------------------------------------


 

(ix)                                     it is not an insurance-linked debt
instrument containing a provision pursuant to which the issuer’s obligation to
pay interest or principal is deferred or forgiven in the event of loss due to
certain natural catastrophes specified in the Underlying Instruments;

 

(x)                                        it provides for the payment of
principal at not less than par upon maturity;

 

(xi)                                     its Underlying Instruments do not
obligate the Issuer to make any future advances or any other payment except the
purchase price thereof;

 

(xii)                                  it is not a security with respect to
which, in the reasonable judgment of the Collateral Advisor, the timely
repayment of principal and interest is subject to substantial non-credit related
risks;

 

(xiii)                               it is not an Interest Only Security;

 

(xiv)                              it is not a security issued by an Emerging
Market Issuer;

 

(xv)                                 it is not a security that has a Moody’s
Rating lower than “B3”, an S&P Rating lower than “B-” or a Fitch Rating lower
than “B-” at the time of purchase;

 

(xvi)                              it is not a security that has, at the time of
purchase, any deferred or capitalized interest;

 

(xvii)                           it is not a security that, at the time it is
purchased, is a Credit Risk Security, a Defaulted Security, a Written Down
Security or a Deferred Interest PIK Bond;

 

(xviii)                        at the time the security is purchased by the
Issuer:

 

(A)                         it is not a security issued by an issuer located in
a country that imposes foreign exchange controls that effectively limit the
availability or use of U.S. Dollars to make when due the scheduled payments of
principal of and interest on such security;

 

(B)                           it is not, and does not provide for conversion or
exchange into, Margin Stock at any time over its life;

 

(C)                           it is not an obligation which (1) was incurred in
connection with a merger, acquisition, consolidation or sale of all or
substantially all of the assets of a person or entity or similar transaction and
(2) by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancing;

 

(D)                          it is not the subject of (1) any offer by the
issuer of such security or by any other person made to all of the holders of
such security to purchase or otherwise acquire such security (other than
pursuant to any redemption in accordance with the terms of the related
underlying instruments) or to convert or exchange such security into or for
cash, securities or any other type of consideration or (2) any solicitation by
an issuer of such security or any other person to amend, modify or waive any
provision of such security or any related underlying instrument, and has not
been called for redemption;

 

(E)                            it is not an Equity Security;

 

32

--------------------------------------------------------------------------------


 

(F)                            it is not a security that by the terms of its
underlying instruments provides for conversion or exchange (whether mandatory or
at the option of the issuer or the holder thereof) into equity capital at any
time prior to its maturity;

 

(G)                           it is not a financing by a debtor-in-possession in
any insolvency proceeding;

 

(H)                          it is not a first loss tranche of any
securitization that does not have an S&P Rating or a Moody’s Rating (as defined
in clause (i) of the defmition of S&P Rating and in clause (i) of the definition
of Moody’s Rating) that addresses the obligation of the obligor (or guarantor,
if applicable) to pay principal of and interest on the relevant Collateral Debt
Security in full, which ratings are monitored on an ongoing basis by the
relevant Rating Agency; and

 

(I)                               it is not a security that provides for the
payment of interest less frequently than semi-annually;

 

provided that notwithstanding anything to the contrary herein, the Issuer shall
not purchase, acquire or hold (whether as part of a “unit” with a Collateral
Debt Security, in exchange for a Collateral Debt Security or otherwise) any
asset the gain from the disposition of which will be subject to U.S. federal
income or withholding tax under Section 897 or Section 1445 of the Code and the
Treasury Regulations promulgated thereunder.

 

(b)                                 Ramp-Up Criteria. Each additional Collateral
Debt Security selected by the Collateral Advisor for purchase by the Issuer and
pledged to the Trustee during the Ramp-Up Period (a “Ramp-Up Collateral Debt
Security”) will be eligible for purchase by the Issuer if it meets the following
criteria (collectively, the “Ramp-Up Criteria”):

 

(i)                                          such Ramp-Up Collateral Debt
Security is not a Real Estate CDO Security;

 

(ii)                                       no more than U.S.$21 million in
aggregate Principal Balance of Ramp-Up Collateral Debt Securities is rated “Bal”
or lower by Moody’s, “BB+” or lower by S&P or “BB+” or lower by Fitch;

 

(iii)                                    no more than U.S.$10 million in
aggregate Principal Balance of Ramp-Up Collateral Debt Securities is rated “B1”
or lower by Moody’s, “B+” or lower by S&P or “B+” or lower by Fitch;

 

(iv)                                   such Ramp-Up Collateral Debt Security is
not rated below “B3” by Moody’s, “B-” by S&P or “B-” by Fitch;

 

(v)                                      no more than U.S.$10 million in
aggregate Principal Balance of Ramp-Up Collateral Debt Securities is issued by a
single issuer;

 

(vi)                                   such Ramp-Up Collateral Debt Security is
not on the “credit watch negative” watchlist of S&P or on the “under review for
possible downgrade” watchlist of Moody’s; and

 

(vii)                                such Ramp-Up Collateral Debt Security is
denominated in U.S. dollars and all cash flows are to be paid in U.S. Dollars.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Replacement
Criteria.                                Following the receipt of (i) Collateral
Principal Collections during the Ramp-Up Period (other than with respect to
proceeds received from the disposition of any Temporary Ramp-Up Securities),
(ii) Prepaid Collateral Principal Collections received prior to the third
anniversary of the Effective Date or (iii) Sale Proceeds received after the
Ramp-Up Period on Collateral Debt Securities that are Defaulted Securities,
Equity Securities, Credit Risk Securities, Written Down Securities or
Withholding Tax Securities, the Collateral Advisor may but will have no
obligation to purchase, no later than sixty (60) calendar days after receipt of
such proceeds, Substitute Collateral Debt Securities satisfying the Eligibility
Criteria, and in the case of Collateral Principal Collections during the Ramp-Up
Period (other than with respect to proceeds received from the disposition of any
Temporary Ramp-Up Securities), the Ramp-Up Criteria, with an aggregate purchase
price no less than such Collateral Principal Collections (including such Sale
Proceeds) from such sale in compliance with the Replacement Criteria described
below; provided that the cumulative amount reinvested in Substitute Collateral
Debt Securities shall not exceed 10% of the CDS Principal Balance as of the
Effective Date; provided further, that (i) any such acquisition is not for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes and (ii) neither the Issuer nor the Collateral Advisor believes
that any such acquisition will result in a reduction or withdrawal of the
then-current rating on any Class of Rated Notes by any Rating Agency; provided,
further, that no Substitute Collateral Debt Securities may be acquired by or on
behalf of the Issuer at any time during which the rating by any Rating Agency,
with respect to (i) the Class A Notes is one or more notches below the rating
assigned to the Class A Notes by such Rating Agency on the Closing Date or
(ii) any other Class of Rated Notes, is two or more notches below the rating
assigned to such Class of Notes by such Rating Agency on the Closing Date. Such
Collateral Principal Collections shall be eligible to be reinvested in
Substitute Collateral Debt Securities by the Issuer and pledged to the Trustee
if such Substitute Collateral Debt Securities meet the following criteria
(collectively, the “Replacement Criteria”):

 

(i)                                     If the Collateral Debt Security being
replaced was a REIT Debt Security, then the Substitute Collateral Debt Security
must be a REIT Debt Security;

 

(ii)                                  If the Collateral Debt Security being
replaced was a CMBS Security, then the Substitute Collateral Debt Security must
be a CMBS Security;

 

(iii)                               If the Collateral Debt Security being
replaced was a Real Estate CDO Security, then the Substitute Collateral Debt
Security must be either a CMBS Security or a REIT Debt Security;

 

(iv)                              The lowest explicit rating of the Substitute
Collateral Debt Security must be as good or better than the lowest explicit
rating at purchase by the Issuer of the Collateral Debt Security being replaced;

 

(v)                                 If the Collateral Debt Security being
replaced was a Fixed Rate Collateral Debt Security, the Substitute Collateral
Debt Security must be a Fixed Rate Collateral Debt Security;

 

(vi)                              If the Collateral Debt Security being replaced
was a Floating Rate Collateral Debt Security, the Substitute Collateral Debt
Security must be a Floating Rate Collateral Debt Security;

 

(vii)                           The price of the Substitute Collateral Debt
Security must be between 90% and 110% of the original issue price of such
Substitute Collateral Debt Security (as determined by the Collateral Advisor),
as adjusted to reflect the accretion of any original issue discount or the
amortization of any original issue premium calculated on a yield-to-maturity
basis;

 

34

--------------------------------------------------------------------------------


 

(viii)                             The legal final maturity date of the
Substitute Collateral Debt Security must be earlier than that of the Collateral
Debt Security being replaced; and

 

(ix)                                     The average life of the Substitute
Collateral Debt Security must be the same or lower than that of the Collateral
Debt Security being replaced.

 

If all such Collateral Principal Collections (including Sale Proceeds related to
the sale of any Defaulted Securities, Equity Securities, Credit Risk Securities,
Written Down Securities or Withholding Tax Securities) are not reinvested in
Substitute Collateral Debt Securities as described above for any reason within
sixty (60) calendar days of receipt of such Collateral Principal Collections,
such Collateral Principal Collections shall be reinvested in Eligible
Investments until the next succeeding Payment Date when the Issuer shall
distribute such Collections in accordance with the Priority of Payments.

 

Section 6.03.                             Conditions Applicable to all
Transactions.

 

(a)                                  Any transaction effected under this
Article VI shall be conducted on an arm’s-length basis, and, if effected with a
Person affiliated with the Collateral Advisor, the Issuer or the Trustee, shall
be effected in a primary or secondary market transaction on terms as favorable
to the Issuer as would be the case if such Person were not so affiliated;
provided, however, that after the Closing Date, the Collateral Advisor and its
Affiliates may, as principals or for their own accounts, enter into agreements
to buy or sell Collateral Debt Securities or enter into any Hedge Agreements
with the Issuer if and to the extent such transactions comply with the
Investment Advisers Act; provided, further, that the Collateral Advisor may, on
behalf of the Issuer, buy or sell Collateral Debt Securities or enter into Hedge
Agreements with other entities for which it, or an Affiliate, acts as an
investment advisor; provided, further, that, subject to the Eligibility Criteria
and, during the Ramp-Up Period, the Ramp-Up Criteria, the Collateral Advisor
will be permitted to acquire an obligation on behalf of the Issuer to be
included in the Collateral from its Permitted Affiliates as principal or as
agent or to sell an obligation to its Permitted Affiliates as principal or agent
subject to the Investment Advisers Act; and provided, further, that, subject to
the Eligibility Criteria and, during the Ramp-Up Period, the Ramp-Up Criteria,
the Collateral Advisor may acquire an obligation on behalf of the Issuer to be
included in the Collateral from itself or from any of its Affiliates that are
not Permitted Affiliates, or from funds or accounts for which the Collateral
Advisor or any of its Affiliates acts as investment adviser or sell an
obligation on behalf of the Issuer to itself, or to any of its Affiliates that
are not Permitted Affiliates or to funds or accounts for which the Collateral
Advisor or any of its Affiliates acts as an investment adviser.

 

Notwithstanding the foregoing, prior to selling any Collateral Debt Securities
to any Person affiliated with the Collateral Advisor (other than a Permitted
Affiliate), the Collateral Advisor shall use its reasonable efforts to solicit
bids from two non-affiliated Persons; provided that transactions with Permitted
Affiliates shall be conducted as arm’s-length transactions; and provided,
further, that in the event that the Collateral Advisor is unable, in its good
faith determination, to obtain two bids from non-affiliated Persons, the
Collateral Advisor shall use its reasonable efforts to solicit bids from a
non-affiliated Person; and provided, further, that in the event that the
Collateral Advisor in its good faith determination is unable to obtain a bid
from a non-affiliated Person, it shall use its reasonable efforts to obtain an
appraisal from a non-affiliated Person; and provided, further, that such
Collateral Debt Securities shall be sold to such Person affiliated with the
Collateral Advisor at the highest of the bids or the appraisal value so
obtained.

 

(b)                                 Upon any substitution pursuant to this
Article VI, all of the Issuer’s right, title and interest to the Collateral Debt
Security or Collateral Debt Securities shall be Granted to the Trustee pursuant
to this Agreement, such Collateral Debt Securities shall be Delivered to the
Trustee as

 

35

--------------------------------------------------------------------------------


 

Accountholder, and, if applicable, the Issuer shall receive the Collateral Debt
Security or Collateral Debt Securities for which the Collateral Debt Security or
Collateral Debt Securities were substituted. The Trustee shall also receive, not
later than the Subsequent Delivery Date, an officer’s certificate of the
Collateral Advisor demonstrating compliance with the provisions of this
Article VI.

 

Section 6.04.                                  Collateral Quality Tests. The
Collateral Quality Tests will be satisfied if, as of the Closing Date and the
Effective Date, in the aggregate, the Collateral Debt Securities comply with all
of the requirements set forth below (collectively, the “Collateral Quality
Tests”):

 

(i)                                          the aggregate Principal Balance of
all Collateral Debt Securities with a Moody’s Rating of below “Baa3” and above
“B1” does not exceed 30% of the CDS Principal Balance;

 

(ii)                                       the aggregate Principal Balance of
all Collateral Debt Securities with a Moody’s Rating of lower than “Ba3” does
not exceed 15% of the CDS Principal Balance;

 

(iii)                                    the aggregate Principal Balance of all
Collateral Debt Securities with a S&P Rating lower than “BBB-” and above “B+”
does not exceed 30% of the CDS Principal Balance;

 

(iv)                                   the aggregate Principal Balance of all
Collateral Debt Securities with an S&P Rating of lower than “BB-” does not
exceed 15% of the CDS Principal Balance;

 

(v)                                 (v) the aggregate Principal Balance of all
Collateral Debt Securities that are not publicly rated by Moody’s but derived in
accordance with clauses (i) and (ii) of the definition of “Moody’s Rating” does
not exceed 35% of the CDS Principal Balance;

 

(vi)                              the aggregate Principal Balance of all
Collateral Debt Securities that are PIK Bonds does not exceed 5.5% of the CDS
Principal Balance;

 

(vii)                           the aggregate Principal Balance of all
Collateral Debt Securities that are CMBS Securities does not exceed 80% of the
CDS Principal Balance; provided that no more than17.5% of the CDS Principal
Balance shall consist of CMBS Large Loan Securities, no more than 5% of the CDS
Principal Balance shall consist of CMBS Credit Tenant Lease Securities;

 

(viii)                        the aggregate Principal Balance of all Collateral
Debt Securities that are REIT Debt Securities does not exceed 26% of the CDS
Principal Balance;

 

(ix)                                the aggregate Principal Balance of all
Collateral Debt Securities that are Real Estate CDO Securities does not exceed
5.5% of the CDS Principal Balance;

 

(x)                                   with respect to the particular issue of
the Collateral Debt Security being acquired, (a) the aggregate Principal Balance
of all Collateral Debt Securities that are part of the same issue does not
exceed 3% of the CDS Principal Balance, (b) the aggregate Principal Balance of
all Collateral Debt Securities that are REIT Debt Securities that are issued by
the same obligor does not exceed 2.75% of the CDS Principal Balance and (c) the
aggregate Principal Balance of all Collateral Debt Securities that are part of
the same issue rated below “Baa3” by Moody’s at purchase does not exceed 2% of
the CDS Principal Balance;

 

(xi)                                with respect to the servicer of the security
being acquired, (a) the aggregate Principal Balance of all Collateral Debt
Securities serviced by such servicer does not exceed 20% of the CDS Principal
Balance, except that the aggregate Principal Balance of all Collateral Debt
Securities serviced by servicers rated “Below Average” by S&P, or if there is no
servicer rating by S&P

 

36

--------------------------------------------------------------------------------


 

or Fitch, having long-term unsecured debt securities rated “BB” or lower, shall
not exceed 5% of the CDS Principal Balance;

 

(xii)                             the aggregate Principal Balance of all
Collateral Debt Securities that mature beyond the Stated Maturity Date does not
exceed 20% of the CDS Principal Balance;

 

(xiii)                          the aggregate Principal Balance of all Fixed
Rate Collateral Debt Securities does not exceed 95% of the CDS Principal
Balance;

 

(xiv)                         the Weighted Average Moody’s Rating Factor must
not exceed 900;

 

(xv)                            the Fitch Weighted Average Rating Factor must
not exceed 7.75;

 

(xvi)                         (i) the Weighted Average Fixed Rate Coupon as of
such date equals or exceeds 6.15% and (ii) the Weighted Average Spread as of
such date equals or exceeds 2.55%;

 

(xvii)                      the Moody’s Diversity Score must be greater than or
equal to 8.5;

 

(xviii)                   the Weighted Average Life must be less than or equal
to 8.2;

 

(xix)                           the Moody’s Recovery Rate must be greater than
or equal to 25.5%;

 

(xx)                              the S&P CDO Monitor Test must be satisfied;

 

(xxi)                           the S&P Minimum Average Recovery Test must be
satisfied; and

 

(xxii)                        the aggregate Principal Balance of all Collateral
Debt Securities that provide for periodic payments of interest in Cash less
frequently than monthly does not exceed 32% of the CDS Principal Balance;

 

provided that Temporary Ramp-Up Securities will be excluded from the calculation
of the Collateral Quality Tests.

 

Section 6.05.                             Coverage Tests.

 

(a)                                  At any time during which any of the Notes
are Outstanding, if any of the Coverage Tests described below are not satisfied
as of the related Calculation Date, amounts that would otherwise be used (i) for
payments of Excess Funds on the Class E Subordinate Income Notes, (ii) for the
purchase of additional Collateral Debt Securities; (iii) for the payment of
certain fees and expenses; (iii) in the case of a failure to satisfy either the
Class A Interest Coverage Test or the Class A Principal Coverage Test, for
interest payments on the Class B Notes, the Class C Notes and the Class D Notes;
(iv) in the case of a failure to satisfy either the Class B Interest Coverage
Test or the Class B Principal Coverage Test, for interest payments on the
Class C Notes and the Class D Notes; (v) in the case of a failure to satisfy
either the Class C Interest Coverage Test or Class C Principal Coverage Test,
for interest payments on the Class D Notes; and (vi) in the case of a failure to
satisfy either the Class D Interest Coverage Test or the Class D Principal
Coverage Test, for payments of Excess Funds on the Class E Subordinate Income
Notes shall instead be applied on the related Payment Date, to the extent
necessary to satisfy such Coverage Test as of such Calculation Date, to
Principal Prepayments until such Coverage Test is satisfied as of such
Calculation Date or the Notes are paid in full.

 

37

--------------------------------------------------------------------------------

 

(b)                                 On the Effective Date, the portfolio of
Collateral Debt Securities must meet each of the Coverage Tests. Furthermore, if
any of the Coverage Tests set forth herein are not satisfied prior to or as a
result of any proposed purchase of additional Collateral Debt Securities or
Substitute Collateral Debt Securities after the Effective Date, the Issuer will
not be permitted to make such purchase.

 

(c)                                  The Interest Coverage Test for each
Class of Notes shall be satisfied as of any date of determination when the
Interest Coverage Ratio for each such Class is equal to or exceeds the required
level set forth below:

 

Interest Coverage Test

 

Required Interest Coverage Ratio

 

 

 

 

 

Class A Interest Coverage Test

 

115

%

 

 

 

 

Class B Interest Coverage Test

 

110

%

 

 

 

 

Class C Interest Coverage Test

 

104

%

 

 

 

 

Class D Interest Coverage Test

 

102

%

 

The respective Interest Coverage Ratio is equal to the percentage based on the
ratio of (x) to (y), where (x) is equal to the Interest Coverage Amount and
where (y) is an amount equal to (i) in the case of the Class A Interest Coverage
Ratio, the Periodic Interest for the Class A Notes for the Payment Date
immediately following such date of determination; (ii) in the case of the
Class B Interest Coverage Ratio, the sum of the Periodic Interest for the
Class A Notes and the Class B Notes for such Payment Date; (iii) in the case of
the Class C Interest Coverage Ratio, the sum of the Periodic Interest for the
Class A Notes, the Class B Notes and the Class C Notes for such Payment Date;
and (iv) in the case of Class D Interest Coverage Ratio, the sum of the Periodic
Interest for the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes for such Payment Date.

 

(d)                                 The Principal Coverage Test for each
Class of Notes shall be satisfied as of any date of determination when the
Principal Coverage Ratio for each such Class is equal to or exceeds the required
level set forth below:

 

Principal Coverage Test

 

Required Principal Coverage Ratio

 

 

 

 

 

Class A Principal Coverage Test

 

125

%

 

 

 

 

Class B Principal Coverage Test

 

118

%

 

 

 

 

Class C Principal Coverage Test

 

105.6

%

 

 

 

 

Class D Principal Coverage Test

 

103

%

 

The respective Principal Coverage Ratio is equal to the percentage based on the
ratio of (x) to (y), where (x) is the Principal Coverage Amount as of such date
and (y) is an amount equal to (i) in the case of the Class A Principal Coverage
Ratio, the aggregate principal amount of the Class A Notes then Outstanding;
(ii) in the case of the Class B Principal Coverage Ratio, the sum of the
aggregate principal amount of the Class A Notes and the Class B Notes then
Outstanding (including any Class B-2 Cumulative Applicable Periodic Interest
Shortfall Amount and any interest accrued on such amount); (iii) in the case of
the Class C Principal Coverage Ratio, the sum of the aggregate principal amount
of the Class A Notes, the Class B Notes (including any Class B-2 Cumulative
Applicable Periodic Interest Shortfall Amount and any interest accrued on such
amount) and the Class C Notes (including any Class C Cumulative Applicable
Periodic Interest Shortfall Amount and any interest accrued on such amount) then
Outstanding; and (iv) in the case of the Class D Principal Coverage Ratio, the
sum of the aggregate principal amount of the Class A Notes, the Class B Notes
(including any Class B-2 Cumulative Applicable Periodic Interest Shortfall
Amount and any interest accrued on such amount), the Class C

 

38

--------------------------------------------------------------------------------


 

Notes (including any Class C Cumulative Applicable Periodic Interest Shortfall
Amount and any interest accrued on such amount) and the Class D Notes (including
any Class D Cumulative Applicable Periodic Interest Shortfall Amount and any
interest accrued on such amount) then Outstanding.

 

ARTICLE VII

 

SUBORDINATION

 

Section 7.01.                             Subordination.

 

(a)                                  Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class A-2 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C-1 Notes, the C-2 Notes, the Class D Notes, the Class E
Subordinate Income Notes and the Ordinary Shares, by virtue of the respective
ownership of such securities, agree for the benefit of the Holders of the
Class A-1 Notes that the Class A-2 Notes, the Class B-1 Notes, the Class B-2
Notes, the Class C-1 Notes, the Class C-2 Notes, the Class D Notes, the Class E
Subordinate Income Notes, the Ordinary Shares and the Issuer’s rights in and to
the Collateral (collectively, the “Class A-1 Subordinate Interests”) shall be
subordinate and junior to the Class A-1 Notes to the extent and in the manner
set forth in this Agreement including as set forth in Section 5.01(a) and
hereinafter provided. If any Event of Default has occurred and has not been
cured or waived and acceleration occurs in accordance with the Conditions and
the Trust Deed, the Class A-1 Notes, to the extent set forth in Section 5.01(c),
shall be paid in full in Cash or, to the extent that the Holders of 662/3% of
the outstanding principal amount of the Class A-1 Notes consent, other than in
Cash, before any further payment or distribution is made on account of the
Class A-1 Subordinate Interests. The Holders of the Class A-2 Notes, the
Class B-1 Notes, the Class B-2 Notes, the Class C-1 Notes, the Class C-2 Notes,
the Class D Notes and the Class E Subordinate Income Notes have agreed in the
Trust Deed, and the holders of the Ordinary Shares have agreed in the
Declaration of Trust for the benefit of the Holders of the Class A-1 Notes, not
to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Class A-2 Notes, the
Class B-1 Notes, the Class B-2 Notes, the Class C-1 Notes, the Class C-2 Notes,
the Class D Notes, the Class E Subordinate Income Notes and the Ordinary Shares
or hereunder until the payment in full of the Class A-1 Notes and not before one
(1) year and one (1) day have elapsed since such payment or, if longer, the
applicable preference period then in effect, including any preference period
established pursuant to the laws of the Cayman Islands.

 

(b)                                 Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class B-1 Notes, the Class B-2 Notes, the Class C-1
Notes, the Class C-2 Notes, the Class D Notes and the Class E Subordinate Income
Notes and the holders of the Ordinary Shares, by virtue of the respective
ownership of such securities, agree for the benefit of the Holders of the
Class A-2 Notes that the Class B-1 Notes, the Class B-2 Notes, the Class C-1
Notes, the Class C-2 Notes, the Class D Notes, the Class E Subordinate Income
Notes, the Ordinary Shares and the Issuer’s rights in and to the Collateral
(collectively, the “Class A-2 Subordinate Interests”) shall be subordinate and
junior to the Class A-2 Notes to the extent and in the manner set forth in this
Agreement including as set forth in Section 5.01(a) and hereinafter provided. If
any Event of Default has occurred and has not been cured or waived and
acceleration occurs in accordance with the Conditions and the Trust Deed, the
Class A-2 Notes shall be paid in full in Cash or, to the extent 662/3% of the
outstanding principal amount of the Class A-2 Notes consent, other than in Cash,
before any further payment or distribution is made on account of the Class A-2
Subordinate Interests. The Holders of the Class B-1 Notes, the Class B-2 Notes,
the Class C-1 Notes, the Class C-2 Notes, the Class D Notes and the Class E
Subordinate Income Notes have agreed in the Trust Deed, and the holders of the
Ordinary Shares have agreed in the Declaration of Trust for the benefit of the
Holders of the Class A-2 Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them

 

39

--------------------------------------------------------------------------------


 

amounts due under the Class B-1 Notes, the Class B-2 Notes, the Class C-1 Notes,
the Class C-2 Notes, the Class D Notes, the Class E Subordinate Income Notes and
the Ordinary Shares or hereunder until the payment in full of the Class A-2
Notes and not before one (1) year and one (1) day have elapsed since such
payment or, if longer, the applicable preference period then in effect,
including any preference period established pursuant to the laws of the Cayman
Islands.

 

(c)                                  Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class B-2 Notes, the Class C-1 Notes, the Class C-2
Notes, the Class D Notes, the Class E Subordinate Income Notes and the holders
of the Ordinary Shares, by virtue of the respective ownership of such
securities, agree for the benefit of the Holders of the Class B-1 Notes that the
Class B-2 Notes, the Class C-1 Notes, the Class C-2 Notes, the Class D Notes,
the Class E Subordinate Income Notes, the Ordinary Shares and the Issuer’s
rights in and to the Collateral (collectively, the “Class B-1 Subordinate
Interests”) shall be subordinate and junior to the Class B-1 Notes to the extent
and in the manner set forth in this Agreement including as set forth in
Section 5.01(a) and hereinafter provided. If any Event of Default occurred and
has not been cured or waived and acceleration occurs in accordance with the
Conditions and the Trust Deed, the Class B-1 Notes shall be paid in full in Cash
or, to the extent 662/3% of the outstanding principal amount of the Class B-1
Notes consent, other than in Cash, before any further payment or distribution is
made on account of the Class B-1 Subordinate Interests. The Holders of the
Class B-2 Notes, the Class C-1 Notes, the Class C-2 Notes, the Class D Notes and
the Class E Subordinate Income Notes have agreed in the Trust Deed, and the
holders of the Ordinary Shares have agreed in the Declaration of Trust for the
benefit of the Holders of the Class B-1 Notes, not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due under the Class B-2 Notes, the Class C-1 Notes, the Class C-2
Notes, the Class D Notes, the Class E Subordinate Income Notes and the Ordinary
Shares or hereunder until the payment in full of the Class B-1 Notes and not
before one (1) year and one (1) day have elapsed since such payment or, if
longer, the applicable preference period then in effect, including any
preference period established pursuant to the laws of the Cayman Islands.

 

(d)                                 Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class C-1 Notes, the Class C-2 Notes, the Class D
Notes, the Class E Subordinate Income Notes and the holders of the Ordinary
Shares, by virtue of the respective ownership of such securities, agree for the
benefit of the Holders of the Class B-2 Notes that the Class C-1 Notes, the
Class C-2 Notes, the Class D Notes, the Class E Subordinate Income Notes, the
Ordinary Shares and the Issuer’s rights in and to the Collateral (collectively,
the “Class B-2 Subordinate Interests”) shall be subordinate and junior to the
Class B-2 Notes to the extent and in the manner set forth in this Agreement
including as set forth in Section 5.01(a) and hereinafter provided. If any Event
of Default has occurred and has not been cured or waived and acceleration occurs
in accordance with the Conditions and the Trust Deed, the Class B-2 Notes shall
be paid in full in Cash or, to the extent 662/3% of the outstanding principal
amount of the Class B-2 Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class B-2 Subordinate
Interests. The Holders of the Class C-1 Notes, the Class C-2 Notes, the Class D
Notes and the Class E Subordinate Income Notes have agreed in the Trust Deed,
and the holders of the Ordinary Shares have agreed in the Declaration of Trust
for the benefit of the Holders of the Class B-2 Notes, not to cause the filing
of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to
pay to them amounts due under the Class C-1 Notes, the Class C-2 Notes, the
Class D Notes, the Class E Subordinate Income Notes and the Ordinary Shares or
hereunder until the payment in full of the Class B-2 Notes and not before one
(1) year and one (1) day have elapsed since such payment or, if longer, the
applicable preference period then in effect, including any preference period
established pursuant to the laws of the Cayman Islands.

 

40

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class C-2 Notes, the Class D Notes, the Class E
Subordinate Income Notes and the holders of the Ordinary Shares, by virtue of
the respective ownership of such securities, agree for the benefit of the
Holders of the Class C-1 Notes that the Class C-2 Notes, the Class D Notes, the
Class E Subordinate Income Notes, the Ordinary Shares and the Issuer’s rights in
and to the Collateral (collectively, the “Class C-1 Subordinate Interests”)
shall be subordinate and junior to the Class C-1 Notes to the extent and in the
manner set forth in this Agreement including as set forth in Section 5.01(a) and
hereinafter provided. If any Event of Default has occurred and has not been
cured or waived and acceleration occurs in accordance with the Conditions and
the Trust Deed, the Class C-1 Notes shall be paid in full in Cash or, to the
extent 662/3% of the outstanding principal amount of the Class C-1 Notes
consent, other than in Cash, before any further payment or distribution is made
on account of the Class C-1 Subordinate Interests. The Holders of the Class C-2
Notes, the Class D Notes and the Class E Subordinate Income Notes have agreed in
the Trust Deed and the holders of the Ordinary Shares have agreed in the
Declaration of Trust for the benefit of the Holders of the Class C-1 Notes, not
to cause the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due under the Class C-2 Notes, the
Class D Notes, the Class E Subordinate Income Notes and the Ordinary Shares or
hereunder until the payment in full of the Class C-1 Notes and not before one
(1) year and one (1) day have elapsed since such payment or, if longer, the
applicable preference period then in effect, including any preference period
established pursuant to the laws of the Cayman Islands.

 

(f)                                    Notwithstanding anything in this
Agreement, the Trust Deed, the Notes or any other Transaction Document to the
contrary, the Issuer, the Holders of the Class D Notes, the Class E Subordinate
Income Notes and the holders of the Ordinary Shares, by virtue of the respective
ownership of such securities, agree for the benefit of the Holders of the
Class C-2 Notes that the Class D Notes, the Class E Subordinate Income Notes,
the Ordinary Shares and the Issuer’s rights in and to the Collateral
(collectively, the “Class C-2 Subordinate Interests”) shall be subordinate and
junior to the Class C-2 Notes to the extent and in the manner set forth in this
Agreement including as set forth in Section 5.01(a)  and hereinafter provided.
If any Event of Default has occurred and has not been cured or waived and
acceleration occurs in accordance with the Conditions and the Trust Deed, the
Class C-2 Notes shall be paid in full in Cash or, to the extent 662/3% of the
outstanding principal amount of the Class C-2 Notes consent, other than in Cash,
before any further payment or distribution is made on account of the Class C-2
Subordinate Interests. The Holders of the Class D Notes and the Class E
Subordinate Income Notes have agreed in the Trust Deed and the holders of the
Ordinary Shares have agreed in the Declaration of Trust for the benefit of the
Holders of the Class C-2 Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them
amounts due under the Class D Notes and the Class E Subordinate Income Notes and
the Ordinary Shares or hereunder until the payment in full of the Class C-2
Notes and not before one (1) year and one (1) day have elapsed since such
payment or, if longer, the applicable preference period then in effect,
including any preference period established pursuant to the laws of the Cayman
Islands.

 

(g)                                 Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer, the Holders of the Class E Subordinate Income and the holders of the
Ordinary Shares, by virtue of the respective ownership of such securities, agree
for the benefit of the Holders of the Class D Notes that the Class E Subordinate
Income, the Ordinary Shares and the Issuer’s rights in and to the Collateral
(collectively, the “Class D Subordinate Interests”) shall be subordinate and
junior to the Class D Notes to the extent and in the manner set forth in this
Agreement including as set forth in Section 5.01(a) and hereinafter provided. If
any Event of Default has occurred and has not been cured or waived and
acceleration occurs in accordance with the Conditions and the Trust Deed, the
Class D Notes shall be paid in full in Cash or, to the extent 662/3% of the
outstanding principal amount of the Class D Notes consent, other than in Cash,
before any further payment or distribution is

 

41

--------------------------------------------------------------------------------


 

made on account of the Class D Subordinate Interests. The Holders of the Class E
Subordinate Income have agreed in the Trust Deed and the holders of the Ordinary
Shares have agreed in the Declaration of Trust for the benefit of the Holders of
the Class D Notes, not to cause the filing of a petition in bankruptcy against
the Issuer or the Co-Issuer for failure to pay to them amounts due under the
Class E Subordinate Income and the Ordinary Shares or hereunder until the
payment in full of the Class D Notes and not before one (1) year and one (1) day
have elapsed since such payment or, if longer, the applicable preference period
then in effect, including any preference period established pursuant to the laws
of the Cayman Islands.

 

(h)                                 Notwithstanding anything in this Agreement,
the Trust Deed, the Notes or any other Transaction Document to the contrary, the
Issuer and the Holders of the Notes agree for the benefit of any Hedge
Counterparty that the Notes and the Issuer’s rights in and to the Collateral
(collectively, the “Hedge Counterparty Subordinate Interests”) shall be
subordinate and junior to the rights of any Hedge Counterparty with respect to
payments to be made to any Hedge Counterparty pursuant to a Hedge Agreement to
the extent and in the manner set forth in Section 5.01(a) and as hereinafter
provided. If any Event of Default has occurred and has not been cured or waived
and acceleration occurs in accordance with Condition 13 (Events of Default),
including as a result of an Event of Default specified in clause (g) or (h) of
Condition 13 (Events of Default), all amounts payable to any Hedge Counterparty
pursuant to Section 5.01(a)(iii) shall be paid in Cash or, to the extent any
Hedge Counterparty consents, other than in Cash, before any further payment or
distribution is made on account of the Hedge Counterparty Subordinate Interests.

 

ARTICLE VIII

 

HEDGE AGREEMENTS, INITIAL HEDGE AGREEMENT

 

Section 8.01.                             Hedge Agreement Provisions.

 

(a)                                  The Issuer may from time to time enter into
one or more Hedge Agreements (other than the Initial Hedge Agreement, but
including Hedge Agreements offsetting other Hedge Agreements previously entered
into), with respect to which Rating Agency Confirmation from each Rating Agency
shall have been obtained. The Issuer (or the Collateral Advisor on behalf of the
Issuer) may, from time to time, enter into, subject to the remainder of this
Section 8.01, one or more replacement Hedge Agreements in the event that any
Hedge Agreement is terminated prior to its scheduled expiration, and the Trustee
may release funds in the Collection Account in accordance with the Priority of
Payments for such purpose; provided, however, that such released funds shall not
exceed the amount of any termination payment received in respect of a terminated
Hedge Agreement; and provided, further, that Rating Agency Confirmation shall
have been received. The notional amounts of the Hedge Agreements may be reduced
from time to time by the Issuer; provided that Rating Agency Confirmation shall
have been received. The Collateral Advisor shall not cause the occurrence of a
Notional Balance Reduction (as defined in the Hedge Agreements) unless a Rating
Agency Confirmation shall have been received. At least five (5) Business Days
before the effective date of any amendment to a Hedge Agreement, the Issuer (or
the Collateral Advisor on behalf of the Issuer) shall provide each Rating Agency
with a copy of such amendment. The Issuer shall obtain Rating Agency
Confirmation from Fitch, S&P and Moody’s prior to entering into any such
amendment.

 

(b)                                 In the event of any early termination of a
Hedge Agreement with respect to which the Hedge Counterparty is the sole
Defaulting Party or Affected Party (as defined in the Hedge Agreements), (i) any
termination payment paid by the Hedge Counterparty to the Issuer will be
deposited in a single, segregated account held in the United States in the name
of the Trustee (the “Hedge Termination Receipts Account”) for and on behalf of
the Secured Parties (other than the Hedge

 

42

--------------------------------------------------------------------------------


 

Counterparty) under this Agreement and (ii) any Hedge Replacement Proceeds
received from a replacement counterparty will be deposited in a single,
segregated account held in the United States in the name of the Trustee (the
“Hedge Replacement Account”) for the benefit of the Hedge Counterparty under the
terminated Hedge Agreement.

 

(c)                                  The Collateral Advisor will use its best
efforts to cause the Issuer, promptly following the early termination of a Hedge
Agreement (other than on a Redemption Date) and to the extent possible through
application of funds available in the Hedge Termination Receipts Account and the
Hedge Replacement Account, to enter into a replacement hedge agreement (a
“Replacement Hedge”); provided that Rating Agency Confirmation has been
received.

 

(i)                                          If (A) the funds available in the
Hedge Termination Receipts Account exceed the costs of entering into a
Replacement Hedge, (B) the Collateral Advisor determines not to replace the
terminated Hedge Agreement and Rating Agency Confirmation is received or (C) the
termination is occurring on a Redemption Date, then amounts in the Hedge
Termination Receipts Account (after providing for the costs of entering into a
Replacement Hedge, if any) shall become part of Collateral Principal Collections
and be distributed in accordance with the Priority of Payments on the next
following Payment Date (or on such Redemption Date, in the event that the Notes
are optionally redeemed thereon).

 

(ii)                                       If the termination of the applicable
Hedge Agreement occurred as a result of a credit rating failure described in
Section 8.01(f) in respect of such Hedge Counterparty and a Hedge Shortfall
Amount exists, the Trustee shall demand that the applicable Hedge Counterparty
pay to the Issuer such Hedge Shortfall Amount, and upon receipt such payment
shall become part of Collateral Principal Collections. If the termination of the
applicable Hedge Agreement occurred for any other reason, the Hedge Shortfall
Amount shall become part of the Hedge Payment Amount to be paid in accordance
with the Priority of Payments on the next following Payment Date (or on such
Redemption Date, in the event that the Notes are optionally redeemed thereon).

 

(d)                                 The amounts in the Hedge Replacement Account
will be applied directly to the payment of Defaulted Hedge Termination Payments,
if any, payable by the Issuer to the Hedge Counterparty. To the extent not fully
paid from Hedge Replacement Proceeds, a Defaulted Hedge Termination Payment
shall be payable to the Hedge Counterparty on the next Payment Date in
accordance with the Priority of Payments. To the extent that the funds available
in the Hedge Replacement Account exceed any such Defaulted Hedge Termination
Payments (or if there are no Defaulted Hedge Termination Payments), the amounts
in the Hedge Replacement Account shall become part of Collateral Principal
Collections and shall be transferred to the Note Payment Account and distributed
in accordance with the Priority of Payments on the following Payment Date.

 

(e)                                  The Trustee shall, upon receiving written
notice from the Collateral Advisor of the exposure calculated under the Credit
Support Annex (as defined below) to the Hedge Agreement, make a demand to the
Hedge Counterparty and its credit support provider, if applicable, for
securities having a value under such Credit Support Annex equal to the required
credit support amount.

 

If at any time (A) the short-term rating of the Hedge Counterparty from Moody’s
is lower than “P-1” or is “P-1” and has been placed on and is remaining on
credit watch with negative implications by Moody’s or the long-term rating of
the Hedge Counterparty from Moody’s is lower than “A1” or is “Al” and has been
placed on and is remaining on credit watch with negative implications by Moody’s
or, if no short-term rating is available, the long-term rating of the Hedge
Counterparty from Moody’s is withdrawn, suspended or downgraded below “Aa3” or
is “Aa3” and has been placed on and is remaining on credit watch with negative
implications by Moody’s, or the short-term rating of the Hedge

 

43

--------------------------------------------------------------------------------


 

Counterparty from Fitch is lower than “F-1” or the long-term rating of the Hedge
Counterparty or its guarantor from Fitch is lower than “A” or (B) the short-term
rating of the Hedge Counterparty or its guarantor from S&P is lower than “A-1”
or, if the Hedge Counterparty or its guarantor does not have a short-term rating
from S&P, the long-term rating of such the Hedge Counterparty or its guarantor
is lower than “A+” or is “A+” but has been placed on and is remaining on credit
watch with negative implications by S&P (each, a “Collateralization Event”), the
Issuer and the Hedge Counterparty shall amend the Hedge Agreement, solely at the
expense of the Hedge Counterparty, by incorporating provisions in the form of
the ISDA Credit Support Annex attached as an annex to the Hedge Agreement (the
“Credit Support Annex”) which shall require that the Hedge Counterparty deliver
collateral sufficient to maintain the then current rating of each Class of Notes
provided that if the Hedge Counterparty has not within 30 days following a
Collateralization Event incorporated the Credit Support Annex and provided
sufficient collateral, a Substitution Event (as defined below) shall be deemed
to have occurred and the Hedge Counterparty shall be required to take the
remedial action specified thereunder. In the event that (i) so long as any Notes
are Outstanding and rated by S&P, the long-term rating of the Hedge Counterparty
from S&P is withdrawn, suspended or downgraded below “BBB-” or, if no long-term
rating is available, the short-term rating of the Hedge Counterparty from S&P is
withdrawn, suspended or downgraded below “A-3”, (ii) so long as any Notes are
Outstanding and rated by Fitch, the short-term rating of the Hedge Counterparty
from Fitch is withdrawn, suspended or downgraded below “F-2” or, if no
short-term rating is available, the long-term rating of the Hedge Counterparty
or its guarantor from Fitch is withdrawn, suspended or downgraded below “BBB+”
or (iii) the short-term rating of the Hedge Counterparty from Moody’s is “P-2”
or lower or the long-term rating of the Hedge Counterparty from Moody’s is “A3”
or lower or, if no short-term rating is available, the long-term rating of the
Hedge Counterparty from Moody’s is “A2” or lower (each, a “Substitution Event”),
the Hedge Counterparty will be required, within thirty (30) days following such
Substitution Event (in the case of a Substitution Event referred to in
subparagraph (iii) of the definition thereof above) or within 7 days following
such Substitution Event (in the case of a Substitution Event referred to in
subparagraph (i) of the definition thereof above), to assign its rights and
obligations under the Hedge Agreement at no cost to the Issuer to a party (the
“Substitute Party”) selected by the Hedge Counterparty that satisfies the Hedge
Counterparty Ratings Requirement and with respect to which each Rating Agency
has confirmed in writing that its then-current ratings on any Class of Notes
rated by such Rating Agency will not be adversely affected; provided that such
right shall be subject to the assumption by the Substitute Party of all of the
Hedge Counterparty’s obligations under the Hedge Agreement pursuant to an
agreement satisfactory to the Issuer. If the Hedge Counterparty fails to assign
its rights and obligations under the Hedge Agreement to a Substitute Party
within thirty (30) days following such Substitution Event, (in the case of a
Substitution Event referred to in subparagraph (iii) of the definition thereof
above) or within 7 days following such Substitution Event (in the case of a
Substitution Event referred to in subparagraph (i) of the definition thereof
above); the Hedge Counterparty shall, while it continues in good faith to search
for an eligible Substitute Party, post and maintain, or continue to maintain, as
the case may be, Eligible Collateral in accordance with the Credit Support Annex
and it shall become an Additional Termination Event pursuant to the Initial
Hedge Agreement. Any costs attributable to pledging and assigning any collateral
and finding a suitable Substitute Party shall be borne solely by the Hedge
Counterparty and nothing in this paragraph shall relieve the Hedge Counterparty
from its obligations to assign its rights and obligations under the Hedge
Agreement to a Substitute Party in accordance herewith or the terms of the Hedge
Agreement.

 

(f)                                    The Issuer (or the Collateral Advisor on
behalf of the Issuer) shall enter into Hedge Agreements solely for the purpose
of managing interest rate and other risks in connection with the Issuer’s
issuance of, and payments on, the Notes and the Issuer’s ownership and
disposition of the Collateral Debt Securities.

 

44

--------------------------------------------------------------------------------


 

(g)                                 The amounts payable to the Hedge
Counterparties shall be limited to the amounts payable under the Priority of
Payments and the claims of each Hedge Counterparty (if there is more than one)
shall rank equally.

 

(h)                                 The Collateral Advisor and the Rating
Agencies shall be notified by the Issuer of any amendments to and modifications
of the Hedge Agreements.

 

(i)                                     Each Hedge Agreement will provide with
respect to the Issuer for provisions substantially similar to Sections 11.06 and
11.15.

 

Section 8.02.                             Initial Hedge Agreement. On or prior
to the Closing Date, the Issuer shall enter into an interest rate hedge
agreement (the “Initial Hedge Agreement”), dated as of the Closing Date, with
the Initial Hedge Counterparty. Under the Initial Hedge Agreement, on each
Payment Date, the Issuer will pay an amount equal to the Issuer Initial Hedge
Payment Amount and the Initial Hedge Counterparty will pay an amount equal to
the Initial Hedge Counterparty Payment Amount. Upon receipt of each Initial
Hedge Counterparty Payment Amount, such Initial Hedge Counterparty Payment
Amount shall be deposited in the Collection Account.

 

Section 8.03.                             Acknowledgement of Custodian. Subject
to a mutual agreement with respect to a custodial arrangement, LaSalle Bank
National Association will act as the custodian of the Issuer under the Initial
Hedge Agreement and will comply with the Issuer’s instructions with respect to
any collateral posted pursuant to such Initial Hedge Agreement.

 

ARTICLE IX

 

THE TRUSTEE AND ACCOUNTHOLDER

 

Section 9.01.                             Appointment and Powers. Subject to the
terms and conditions hereof, the Issuer hereby appoints LaSalle as the
Accountholder and LaSalle hereby accepts such appointment and agrees to act as
Accountholder for and on behalf of the Secured Parties to maintain custody and
possession of the Collateral and to perform the other duties of the
Accountholder in accordance with the provisions of this Agreement. The Trustee
hereby authorizes (and the other Secured Parties shall be deemed to have
authorized) the Accountholder to take such action on its behalf and to exercise
such rights, remedies, powers and privileges hereunder as are specifically
authorized to be exercised by the Accountholder by the terms hereof, together
with such rights, remedies, powers and privileges as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained in this
Agreement, if an Event of Default has occurred and is continuing, the
Accountholder shall act upon and in compliance with written instructions of the
Trustee delivered pursuant to and in accordance with this Agreement with respect
to any and all matters upon which the Trustee is permitted to act pursuant to
this Agreement or the Trust Deed and any such action taken by the Accountholder
in compliance with any such instruction shall be binding upon all of the Secured
Parties.

 

Section 9.02.                             Performance of Duties.

 

(a)                                  The Trustee and the Accountholder, as
applicable, may perform any of its duties hereunder directly or by or through
agents or employees and shall be entitled to consult with counsel and to act in
reliance upon the advice of such counsel concerning matters pertaining to the
agencies created hereby and its duties hereunder, and shall not be liable for
any action taken or omitted to be taken by it in good faith and in reasonable
reliance upon and in accordance with the advice of counsel selected by it. The
Trustee and the Accountholder, as applicable, each undertakes to perform only
such duties as are expressly set forth herein, and no implied covenants or
obligations shall be read into this Agreement

 

45

--------------------------------------------------------------------------------


 

against the Trustee or the Accountholder. No provision hereof shall be construed
to relieve the Accountholder from liability to the Trustee or the Issuer, or the
Trustee from liability to the Accountholder or the Issuer, in each case, for its
own gross negligence, bad faith or willful misconduct; provided that (i) the
Trustee or the Accountholder shall not be liable with respect to any action
taken, suffered or omitted by it in good faith (A) reasonably believed by it to
be authorized or within the discretion or rights or powers conferred on it by
this Agreement or (B) in accordance with any written direction or request of the
Issuer or the Collateral Advisor (prior to the occurrence of an Event of
Default) or the Trustee or Accountholder, as applicable, (other than those that
require the consent of other parties and such consent has been withheld), unless
in either case the Accountholder or the Trustee, as the case may be, was grossly
negligent, acted in bad faith or committed willful misconduct in ascertaining
the pertinent facts or was grossly negligent, acted in bad faith or committed
willful misconduct in determining the requirements imposed by this Agreement or
such written direction or request; and (ii) neither the Trustee nor the
Accountholder shall be liable for any error of judgment made in good faith by
any of its officers or employees, unless the Trustee or the Accountholder, as
the case may be, was grossly negligent, acted in bad faith or committed willful
misconduct in ascertaining the pertinent facts or in determining the
requirements imposed by this Agreement. Whenever in this Agreement it is
provided that the absence of the occurrence and continuation of an Event of
Default is a condition precedent to the taking of any action by the Trustee or
the Accountholder at the request of the Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s right to
make such request or direction, the Trustee or the Accountholder, as the case
may be. shall not be liable for acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuance of
such Event of Default.

 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, in no event shall the Trustee or the Accountholder be liable
under or in connection with this Agreement for indirect, special, incidental,
punitive or consequential losses or damages of any kind whatsoever, including,
but not limited to, lost profits, even if the Trustee or the Accountholder, as
the case may be, has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

 

(c)                                  In respect of the Collateral credited to
and deposited in an account with respect to which the Trustee acts as
Accountholder, the Trustee shall act in accordance with the terms of this
Agreement.

 

(d)                                 The Accountholder shall not be required to
take notice or be deemed to have notice or knowledge of any Potential Event of
Default or Event of Default under the Transaction Documents unless an Authorized
Officer of the Accountholder shall have received written notice thereof. In the
absence of receipt of such notice, the Accountholder may conclusively assume
that there is no default or event of default under the Transaction Documents.

 

Section 9.03.                          Reliance Upon Documents.

 

(a)                                  In the absence of bad faith on its part,
the Trustee or the Accountholder, as applicable, (i) may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any note, notice, resolution, consent, certificate, affidavit,
letter, telegram, teletype message, statement, order or other document or
instrument reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, (ii) shall not be obligated to
make any investigation into facts or matters stated in any such document or
instrument and (iii) shall have no liability in acting, or in omitting to act,
where such action or omission to act is in reliance upon any statement or
opinion contained in any such document or instrument. Neither the Trustee nor
the Accountholder assumes responsibility for the correctness of the recitals to
this Agreement or for the validity, effectiveness, value, sufficiency or
enforceability of this Agreement against the other

 

46

--------------------------------------------------------------------------------


 

parties hereto, of the other Transaction Documents against the parties thereto
or of the other Collateral (or any part thereof) against any parties thereto.
Neither the Trustee nor the Accountholder shall have responsibility for
maintaining the value of the Collateral or ensuring that any Collateral is
properly delivered to it; provided that the Accountholder shall be responsible
for holding the Collateral in accordance with the provisions hereof. The Issuer
shall take or cause to be taken all action specified in Annex A hereto or
recommended pursuant to any Opinion of Counsel received by the Issuer pursuant
to Section 10.02 as may be necessary or appropriate to perfect and protect the
security interests Granted hereby. In the event that any item of Collateral is
not of the type specified in Annex A hereto, then the Issuer shall take such
actions as are necessary to cause such item of Collateral to be subject to a
valid perfected security interest in accordance with Section 2.01.

 

(b)                                 Notwithstanding any provision to the
contrary contained in Article V, in performing its obligations to transfer
amounts and make payments to any Person in accordance with Article V, the
Accountholder and the Trustee is entitled to rely upon the information furnished
to it by the Issuer (or the Collateral Advisor on behalf of the Issuer) pursuant
to Article IV. If the Trustee or the Accountholder has been given notice that a
transfer or payment by the Trustee or the Accountholder, as applicable, under
Article V is required to be made on a specified date and on such specified date
the Trustee or Accountholder, as the case may be, shall not have received all
information necessary for the making of such transfer or payment, then the
Trustee or the Accountholder, as the case may be, shall promptly give notice to
the Issuer, the Collateral Advisor and the Administrator, specifying, to the
extent reasonably within the knowledge of the Trustee or the Accountholder, such
absence of information or any inability to confirm information necessary for the
making of such transfer or payment. In the absence of information required to be
furnished by the Issuer under Article IV, the Trustee or the Accountholder shall
act in accordance with written instructions furnished to the Trustee or the
Accountholder, as applicable, by the Issuer. If the Trustee or the
Accountholder, as applicable, has been given notice that a transfer or payment
by the Trustee or the Accountholder under Article V is required to be made on a
specified date and on such specified date any information necessary for the
making of such transfer or payment is not furnished by the Issuer and
instructions necessary for the making of such transfer or payment are not
received from the Issuer in sufficient time to effect such transfer or payment,
then upon notice by the Trustee or the Accountholder to the Issuer, the
Trustee’s or the Accountholder’s obligations with respect to such transfer or
payment shall be suspended and the Trustee or the Accountholder, as applicable,
shall not be liable for the failure to make such transfer or payment.
Notwithstanding the foregoing, the Trustee or the Accountholder may carry out
transfers and payments of amounts specified in Article V without specific
instructions from the Collateral Advisor or the Issuer if the Trustee or the
Accountholder has actual knowledge of the information required for the making of
such transfer and payments. For the avoidance of doubt, the parties hereto
confirm that the Trustee and the Accountholder shall be entitled to
indemnification pursuant to Section 9.06 with respect to any actions taken by it
pursuant to the preceding sentence.

 

Section 9.04.                             [Intentionally Omitted].

 

Section 9.05.                             [Intentionally Omitted].

 

Section 9.06.                             Indemnification. The Issuer shall
indemnify, defend and hold the Trustee and its directors, officers, employees
and agents (collectively with the Trustee, the “Indemnitees”) harmless from and
against every loss, liability or expense, including, without limitation,
damages, fines, suits, actions, demands, penalties, costs, out-of-pocket or
incidental expenses, legal fees and expenses, the allocated costs and expenses
of in-house counsel and legal staff and the costs and expenses of defending or
preparing to defend against any claim (collectively, “Losses”), that may be
imposed on, incurred by, or asserted against, any Indemnitee for or in respect
of the Trustee’s (a) execution and delivery of this Agreement, (b) compliance or
attempted compliance with or reliance upon any instruction or other

 

47

--------------------------------------------------------------------------------

 

direction upon which the Trustee is authorized to rely pursuant to the terms of
this Agreement and (c) performance under this Agreement, except in the case of
such performance only and with respect to any Indemnitee to the extent that the
Loss resulted from such Indemnitee’s gross negligence, willful misconduct, bad
faith or default. The obligation of the Issuer under this Section 9.06 shall be
subject to the Priority of Payments and shall survive the termination of this
Agreement and the resignation or removal of the Trustee and the Accountholder.
The Issuer agrees that the Trustee or the Accountholder, as applicable, shall
not be liable as a result of the Trustee’s or the Accountholder’s following, in
good faith and in accordance with this Agreement, the written instructions given
to it by the Issuer or the Collateral Advisor, as applicable. None of the
Secured Parties shall have any liability under this Section 9.06.

 

In the absence of a written request from the Issuer to return unclaimed funds to
the Issuer, the Trustee shall from time to time deliver all unclaimed funds to
or as directed by applicable escheat authorities, as determined by the Trustee,
in its sole discretion, in accordance with the customary practices and
procedures of the Trustee. Any unclaimed funds held by the Trustee pursuant to
this Section 9.06 shall be held uninvested and without any liability for
interest.

 

Section 9.07.           Compensation and Reimbursement. The Issuer agrees (a) to
pay to the Trustee from time to time reasonable compensation for all services
rendered by it hereunder and (b) to reimburse the Trustee upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Trustee in accordance with any provision of, or carrying out its duties and
obligations under, this Agreement (including reasonable compensation and fees
and the expenses and disbursements of its agents, any Independent certified
public accountants and Independent counsel), except any expense, disbursement or
advance as may be attributable to gross negligence, bad faith or willful
misconduct on the part of the Trustee. The compensation and reimbursement to the
Trustee under this Section 9.07 shall be an Administrative Expense and the
obligation of each of the Co-Issuers under this Section 9.07 shall survive the
termination of this Agreement and the resignation or removal of the Trustee
pursuant to the Trust Deed. None of the Hedge Counterparties, the Principal
Paying Agent, the other Paying Agents, the Trustee, the Initial Purchasers, the
Placement Agent, the Collateral Advisor and the Noteholders shall have any
liability under this Section 9.07.

 

Section 9.08.          [Intentionally Omitted].

 

Section 9.09.          Accounts. Notwithstanding anything else contained herein,
the Trustee agrees that with respect to each of the Accounts constituting: (a) a
Securities Account, it will cause the Accountholder to enter into an agreement
whereby the Accountholder agrees that it will (i) comply with Entitlement Orders
(i.e., orders directing the transfer or redemption of any Financial Assets
credited to such Accounts) relating to such Account issued by the Trustee
without further consent by the Issuer; (ii) credit all Collateral to the
applicable Account; (iii) treat each item of property credited to such Account
as a Financial Asset; (iv) not enter into any agreement with any other Person
relating to any Account pursuant to orders made by such Person; (v) not accept
for credit to any Account any Collateral which is registered in the name of, or
payable to, any Person other than the Accountholder unless it has been endorsed
to it as Accountholder or is endorsed in blank and (vi) the Accountholder has
agreed that it will waive any right of set-off unrelated to its fees for such
account; and (b) a Deposit Account (if any), it will cause the Accountholder to
enter into an agreement with the depository bank that will provide that (i) the
Accountholder is the customer with respect to such Deposit Account; (ii) the
Deposit Account is not in the name of any person other than the Accountholder
and (iii) the Accountholder has not consented to the depository bank complying
with instructions from any person other than the Accountholder.

 

Section 9.10.          Waiver of Setoffs. The Trustee hereby expressly waives
any and all rights of setoff that the Trustee may otherwise at any time have
under applicable law with respect to any Account and agrees that amounts in the
Collateral Account, the Collection Account, the Hedge Termination

 

48

--------------------------------------------------------------------------------


 

Receipt Account or the Hedge Replacement Account and the amounts withdrawn under
the Initial Hedge Agreement shall at all times be held and applied in accordance
with the provisions of Article V or otherwise as expressly contemplated by this
Agreement and the Account Control Agreement.

 

Section 9.11.           Provision of Information. Upon written request by the
Independent certified public accountants, the Trustee shall provide to such
Independent certified public accountants such information contained in the Note
Register as is requested by them.

 

ARTICLE X

 

COVENANTS OF THE ISSUER

 

Section 10.01.      Preservation of Collateral.

 

(a)           The Issuer or the Collateral Advisor, on behalf of the Issuer,
shall, at its own expense, take, or cause to be taken, such action as is
necessary and proper with respect to the Collateral in order to preserve,
maintain and service such Collateral and to cause (subject to the rights of the
Trustee) (i) the Accountholder to perform its obligations with respect to such
Collateral as provided in the Account Control Agreement and (ii) the Trustee to
perform its obligations herein. The Issuer will do, execute, acknowledge and
deliver, or cause to be done, executed, acknowledged and delivered such
instruments of transfer, or take such other steps or actions as may be
necessary, to perfect the security interests Granted hereunder in the
Collateral, to ensure that such security interests rank prior to all other Liens
and to preserve the priority of such security interests and the validity and
enforceability thereof. Upon any delivery or substitution of Collateral, the
Issuer shall be obligated to create for the benefit of the Trustee a valid Lien
on, and valid and perfected security interest in, the Collateral so delivered in
favor of the Trustee and to deliver or transfer Control of such Collateral to
the Trustee, free and clear of any other Lien, together with satisfactory
assurances thereof, and to pay any reasonable costs incurred by the Trustee, the
Accountholder, the Issuer (including its agents) or otherwise in connection with
such delivery.

 

(b)           The Issuer shall defend the Collateral against all claims of any
kind or nature of all Persons at any time claiming the same or any interest
therein adverse to the interests of the Trustee, and the Issuer shall not cause,
permit or suffer to exist any Lien upon the Collateral other than the Liens
Granted hereby.

 

(c)           The Trustee shall have the right to enforce all rights of the
Issuer under the Collateral Advisory Agreement, the Collateral Administration
Agreement, the Initial Hedge Agreement and other Hedge Agreements (other than
the Initial Hedge Agreement), if any.

 

Section 10.02.      Opinions as to Collateral. On each anniversary of the
Closing Date, the Issuer shall furnish (at the expense of the Issuer) to the
Trustee, each Rating Agency and the Collateral Advisor an Opinion of Counsel
stating that either (a) in the opinion of such counsel, such actions have been
taken as are necessary to perfect the Lien and security interest of the Trustee,
for and on behalf of the Secured Parties, with respect to the Collateral
including, without limitation, actions with respect to the recording, filing,
rerecording and refiling of this Agreement, any supplements and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements and reciting the details of
such action or (b) in the opinion of such counsel, no such action is necessary
to maintain such perfected Lien and security interest. Any Opinion of Counsel
shall describe each action that will, in the opinion of such counsel, be
required to perfect the Lien and security interest of the Trustee, with respect
to the Collateral, specified in such Opinion of Counsel. Such Opinion of Counsel
shall state the procedures with respect to the delivery of Collateral which are
sufficient for the creation

 

49

--------------------------------------------------------------------------------


 

and maintenance of a perfected, first priority security interest therein in
favor of the Trustee and specifying any additional procedures as shall, in the
opinion of such counsel, be necessary or appropriate for such creation and
maintenance.

 

Section 10.03.        Non-Interference; etc. The Issuer shall not (a) waive,
amend, modify or alter any of its rights or obligations under the Collateral
Advisory Agreement or any Hedge Agreement without the prior written consent of
the Trustee, acting at the direction of a majority of the Holders of the Notes,
and unless Rating Agency Confirmation from S&P has been received; (b) fail to
pay any tax, assessment, charge or fee levied or assessed against the
Collateral, or to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the Issuer’s right, title or
interest in and to the Collateral or the Trustee’s Lien on, and security
interest in, the Collateral; (c) except as provided in clause (d) below,
directly or indirectly avail itself of any right, benefit, power, authority or
remedy conferred on it pursuant to the provisions of any Transaction Document,
whether through action or inaction, except as may be expressly directed from
time to time by the Trustee or (d) take any action, or fail to take any action,
if such action or failure to take action will interfere with the enforcement of
any rights under the Collateral Advisory Agreement and each Hedge Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01.       Amendments.

 

(a)           Subject to Section 4.12 and Clause 7.3 of the Trust Deed, this
Agreement may be amended, changed, modified or altered only by written
instrument or written instruments signed by the Trustee, the Accountholder and
the Issuer and upon receipt of Rating Agency Confirmation; provided that to the
extent that such amendment, change, modification or alteration of this Agreement
would have a material adverse effect (as evidenced by an Opinion of Counsel) on
the obligations of the Collateral Advisor, the Issuer shall not consent to any
such amendment, change, modification or alteration of this Agreement without the
approval of the Collateral Advisor; provided, further, that subject to the terms
hereof, the consent of the Trustee and the Accountholder shall not be
unreasonably withheld or delayed by any such Person with respect to any
amendment which does not adversely affect such Person (or, in the case of the
Trustee, the Noteholders); provided, further, that to the extent that such
amendment, change, modification or alteration of this Agreement would have a
material adverse effect on the rights of any Hedge Counterparty to payments
under the Priority of Payments, no such amendment, change, modification or
alteration to this Agreement shall become effective without the prior written
consent of such Hedge Counterparty.

 

In executing or accepting any amendment, change, modification or alteration of
this Agreement as permitted by this Article XI, the Trustee shall be entitled to
receive, and (subject to Clause 11.4 of the Trust Deed) shall be fully protected
in relying in good faith upon, an Opinion of Counsel stating that the execution
or acceptance of such amendment, change, modification or alteration is
authorized or permitted by this Agreement and that all conditions precedent
thereto have been complied with. The Trustee may, but shall not be obligated to,
enter into or accept any such amendment, change, modification or alteration
which affects the Trustee’s own rights, duties or indemnities under this
Agreement or otherwise.

 

(b)           This Agreement (including, without limitation, Annex A hereto) may
otherwise be amended by the Issuer, with notice to the Rating Agencies and upon
receipt of Rating Agency Confirmation from S&P, any other party hereto and each
Hedge Counterparty (except as may be specifically provided herein) (i) in order
to further effectuate the Grant of or further perfect any Lien or

 

50

--------------------------------------------------------------------------------


 

security interest of the Trustee in any item of Collateral, any such amendment
that becomes effective as of a specified date after the Closing Date to be
accompanied by an Opinion of Counsel to the Issuer and a copy of such amendment
and the related Opinion of Counsel shall be provided to the Trustee, (ii) to
amend the terms herein for the purpose of facilitating compliance by the Issuer
with any more favorable exemption from registration under the Securities Act or
the Investment Company Act, or to ensure the Issuer’s exemption thereunder,
(iii) upon receipt of Rating Agency Confirmation from Moody’s and S&P, to effect
the appointment of a successor Trustee, (iv) upon receipt of Rating Agency
Confirmation from Moody’s and S&P, to take any action necessary or advisable to
prevent the Issuer, the Accountholder, any Paying Agent or the Trustee from
being subject to withholding or other taxes, fees or assessments or to prevent
the Issuer from being treated as engaged in a United States trade or business or
otherwise being subjected to United States federal, state or local income tax on
a net income tax basis, (v) to correct or amplify the description of any
property at any time subject to the Grant and Lien of this Agreement, or to
better assure, convey and confirm unto the Trustee any property subject to the
Grant and Lien of this Agreement, (vi) upon receipt of Rating Agency
Confirmation from Moody’s and S&P, to cure ambiguity or correct or supplement
any provision contained in this Agreement which may be defective or inconsistent
with any other provision contained in this Agreement or make any modification
that is of a formal, minor or technical nature or which is made to correct a
manifest error, (vii) upon receipt of Rating Agency Confirmation from Moody’s
and S&P, to correct, modify or supplement any provision which is inconsistent
with the Final Offering Circular; provided that any such correction,
modification or supplement made pursuant to this clause (vii) shall be
consistent with the Final Offering Circular and (viii) to make any change
required by the Irish Stock Exchange (so long as any of the Notes are listed
thereon) in order to permit or maintain the listing of the Notes thereon.

 

(c)             The Issuer shall cause the Administrator to give prior notice to
each Hedge Counterparty, the Collateral Advisor, the Principal Paying Agent, the
Trustee, the Accountholder and each Rating Agency of any amendment, change,
modification or alteration of this Agreement and provide copies of such
amendment, change, modification or alteration to the Trustee and each Rating
Agency.

 

Section 11.02.       Notices.

 

(a)           All notices, certificates, directions, reports or other
communications hereunder shall be sufficiently given and shall be deemed given
when delivered in writing, either via facsimile or first class mail postage
prepaid addressed to the appropriate Notice Address. Each party hereto may, by
notice given in accordance herewith to each of the other parties hereto,
designate any further or different address to which subsequent notices,
certificates, directions, reports or other communications shall be sent.

 

(b)           For so long as any of the Securities are listed on the Irish Stock
Exchange and the rules of the Irish Stock Exchange so require, notices to the
Holders of such Securities (excluding the Note Reports) shall also be published
in the Irish Stock Exchange’s Daily Official List at the expense of the Issuer.

 

(c)           Upon receipt of notice of an Event of Default and acceleration of
indebtedness from the Trustee, the Accountholder shall have the right, at the
direction of the Trustee, to exercise any and all rights and remedies
(i) granted to a secured party by the NY UCC or otherwise allowed by applicable
law and (ii) otherwise provided by this Agreement. Upon receipt of notice of an
Event of Default from the Trustee, the Accountholder shall give prompt notice
thereof to the Issuer and the Collateral Advisor.

 

Section 11.03.        Severability. In the event any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render

 

51

--------------------------------------------------------------------------------


 

unenforceable any other provision hereof. The parties hereto further agree that
the holding by any court of competent jurisdiction that any right, power,
privilege or remedy pursued by the Trustee hereunder is unavailable or
unenforceable shall not affect in any way the ability of the Trustee to pursue
any other right, power, privilege or remedy available to it.

 

Section 11.04.         Term of This Agreement. This Agreement shall take effect
on the Closing Date and shall continue in effect until the Final Termination
Date. On the Final Termination Date, this Agreement shall terminate, all
obligations of the parties hereunder shall cease and terminate and the
Collateral, if any, held hereunder and not to be used or applied in discharge of
any obligations of the Issuer in respect of the obligations of the Issuer in
respect of the Notes or otherwise under this Agreement shall be released to and
in favor of the Issuer; provided that the provisions of Sections 9.06, 9.07,
11.06, 11.07, 11.09 and 11.15 shall survive any termination of this Agreement
and the release of the Collateral upon such termination. Notwithstanding the
foregoing, if (a) after the termination of this Agreement or (b) at any time or
times subsequent to the payment of all or any part of the obligations of the
Issuer in respect of the Notes, the Trustee shall be required to repay any
amounts previously paid by or on behalf of the Issuer in reduction thereof by
virtue of an order of any court having jurisdiction in the premises, including,
without limitation, as a result of an adjudication that such amounts constituted
preferential payments or fraudulent conveyances, then this Agreement and the
obligations of the Issuer hereunder shall be reinstated and the Issuer
unconditionally agrees to pay to the Accountholder upon demand by the Trustee or
the Accountholder a sum in cash equal to the amount of any such repayment,
together with interest on such amount from the date of such repayment by the
Trustee to the date of payment to the Trustee. In all instances, the
Accountholder shall pay any amount received by it as aforesaid to the Trustee,
subject to the Priority of Payments.

 

Section 11.05.         Assignments. This Agreement shall be a continuing
obligation of the Issuer and shall (a) be binding upon the Issuer and its
successors, transferees and assigns and (b) inure to the benefit of and be
enforceable by the Trustee, the Collateral Advisor, and the Accountholder, and
by their respective successors, transferees and assigns. Except as contemplated
or provided herein, the Issuer may not assign this Agreement, or delegate any of
its duties hereunder, without the prior written consent of the Trustee, and
Rating Agency Confirmation from S&P, and any such attempted assignment shall be
null and void. Subject to any restrictions on transfer or assignment in any
Transaction Document, nothing contained herein shall restrict the Trustee from
assigning to any Person any or all of its rights under this Agreement or with
respect to any real or personal property or other interests pledged to the
Trustee, or in which the Trustee has a Lien or security interest, in connection
with the transactions contemplated hereby.

 

Section 11.06.         Non-Petition Agreement. Each of the parties hereto
covenants and agrees that, so long as any Note is outstanding and for a period
of one (1) year plus one (1) day (or, if longer, the applicable preference
period then in effect) after payment in full of all amounts payable under or in
respect of the Transaction Documents, it will not institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings, or other Proceedings under
any federal or state bankruptcy, insolvency or similar law. Nothing in this
Section 11.06 shall preclude, or be deemed to estop, any of the parties hereto
(a) from taking any action prior to the expiration of the aforementioned one
(1) year plus one (1) day period (or, if longer, the applicable preference
period then in effect) in (i) any case or proceeding voluntarily filed or
commenced by the Issuer or the Co-Issuer or (ii) any involuntary insolvency
proceeding filed or commenced by a Person other than any of the parties hereto,
or (b) from commencing against the Issuer or the Co-Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding

 

Section 11.07.         Trial by Jury Waived. EACH OF THE PARTIES HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY

 

52

--------------------------------------------------------------------------------


 

IN RESPECT OF ANY PROCEEDING ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THIS
WAIVER.

 

Section 11.08.        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

Section 11.09.        Consents to Jurisdiction. Each of the parties hereto
irrevocably submits to the jurisdiction of the United States District Court for
the Southern District of New York, any court in the State of New York located in
the borough of Manhattan in the city and county of New York, and any appellate
court from any thereof, in any Proceeding brought against it and related to or
in connection with this Agreement, the other Transaction Documents or the
transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such Proceeding may be
heard or determined in such New York State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. To the extent permitted by applicable law, each of the parties
hereto hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such Proceeding, any claim that it is not personally subject to
the jurisdiction of such courts, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper or that this
Agreement or any of the other Transaction Documents or the subject matter hereof
may not be litigated in or by such courts.

 

Section 11.10.        Service of Process. The Issuer hereby agrees that service
of process on the Issuer in any such Proceeding brought in the State of New York
may be made upon CT Corporation System (the “Process Agent”) at its offices at
111 Eighth Avenue, 13th Floor, New York, New York 10011 (or such other address
as may be specified by the Process Agent from time to time) and the Issuer
hereby irrevocably appoints the Process Agent as its authorized agent to accept
such service of process and agrees that the failure of the Process Agent to give
any notice of any such service shall not impair or affect the validity of such
service or any judgment rendered in any Proceeding based thereon. The Issuer
hereby agrees that any such service (a) shall be deemed in every respect
effective service of process upon it in any such Proceeding and (b) shall, to
the fullest extent enforceable by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.

 

Section 11.11.         Time of Essence. All parties hereto agree that time shall
be of the essence in respect of the performance by the Issuer and the Trustee of
their respective obligations hereunder.

 

Section 11.12.         Counterparts. This Agreement may be executed in any
number of counterparts by the parties hereto, each of which shall be an
original, and all such counterparts shall constitute one and the same
instrument.

 

53

--------------------------------------------------------------------------------


 

Section 11.13.           Integration. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 11.14.           Headings. The headings of Articles, Sections and
subsections herein are for convenience of reference only and shall not affect
the interpretation hereof.

 

Section 11.15.         Limited Recourse. Notwithstanding any provisions of this
Agreement to the contrary, the payment obligations of the Issuer set forth under
this Agreement shall be non-recourse obligations of the Issuer and shall be
payable only from the Collateral or the proceeds thereof, whether held by the
Trustee or any other Person on behalf of the Issuer. No recourse shall be had
for the payment of any amount owing in respect of the Notes appertaining thereto
against any officer, director, employee, stockholder, director or incorporator
of the Co-Issuers, or of any Affiliate of the Co-Issuers, the Trustee, the
Collateral Agent, the Accountholder or any Affiliate of any of the foregoing, in
their respective capacities as such, or successors or assigns of any of them for
any amounts payable under the Notes or this Agreement. Upon the exhaustion of
the Collateral, all further liability of the Co-Issuers shall be extinguished
and no further claims shall be made against the Co-Issuers in respect thereof.

 

Section 11.16.         Payments in Accordance with the Priority of Payments.
Notwithstanding any provision herein to the contrary, the payment of all
principal, interest, fees, expenses, indemnities or other amounts payable by or
on behalf of the Issuer under this Agreement shall be made in accordance with
the Priority of Payments, Section 11.15 and the subordination provisions set
forth in this Agreement. In the event that the Issuer fails to pay any amount on
the date when due under this Agreement solely by reason of the limitation on the
payment of certain expenses set forth under the Priority of Payments under
Section 5.01, the Issuer shall not be deemed to have failed to pay such amount
(and a default shall not have occurred as the result thereof) for purposes of
this Agreement unless it fails to pay such amount on the date (inclusive of any
grace periods) on which it is permitted to be paid under the Priority of
Payments.

 

Section 11.17.         Trustee and Its Affiliates. LaSalle Bank National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Transaction Documents shall have only the
duties and responsibilities expressly provided in each capacity and shall not,
by virtue of its or any of its Affiliates acting in any other capacity, be
deemed to have duties or responsibilities or be deemed to be held to a standard
of care other than as expressly provided with respect to each such capacity.
LaSalle Bank National Association (or its Affiliates) in its and their various
capacities in connection with the transactions contemplated in the Transaction
Documents, including as Trustee, may enter into business transactions, including
the acquisition of investment securities as contemplated by the Transaction
Documents, from which it and/or such Affiliates may derive revenues and profits
in addition to the fees stated in the various Transaction Documents, without any
duty to account therefor.

 

Section 11.18.         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due under this Agreement
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereto agree, to the fullest extent permitted by law,
that the rate of exchange to be used in effecting such conversion shall be that
at which, in accordance with normal banking procedures, the party seeking such
judgment could purchase the Original Currency with the Other Currency on the
Business Day preceding that on which final judgment is given. To the fullest
extent permitted by applicable law, the obligations of a party in respect of any
such amount due in the Original Currency under this Agreement to another party
(the “Recipient”) shall, notwithstanding any judgment in Other Currency, be
discharged only to the extent that on the Business Day following receipt by the
Recipient of any sum adjudged to be so due in the Other Currency the Recipient
may in accordance

 

54

--------------------------------------------------------------------------------


 

with normal banking procedures purchase the Original Currency with the Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Recipient in the Original Currency, the party
obligated to make such payment agrees, as a separate obligation and
notwithstanding any such judgment, to pay to the Recipient the amount of such
loss.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Trustee have duly executed this Agreement
as of the date first set forth above.

 

ISSUER:

N-STAR REAL ESTATE CDO II LTD.

 

Executed as a Deed

 

 

 

By:

/s/ Derrie Boggess

 

 

Name: Derrie Boggess

 

 

Title: Director

 

 

TRUSTEE:

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Koren Sumser

 

 

Name: Koren Sumser

 

 

Title: First Vice President

 

 

ACCOUNTHOLDER:

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Koren Sumser

 

 

Name: Koren Sumser

 

 

Title: First Vice President

 

--------------------------------------------------------------------------------
